OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: October 31, 2016 ITEM 1. REPORTS TO STOCKHOLDERS. Table of Contents The Alger Institutional Funds Shareholders’ Letter (Unaudited) 1 Fund Highlights (Unaudited) 10 Portfolio Summary (Unaudited) 14 Schedules of Investments 15 Statements of Assets and Liabilities 35 Statements of Operations 39 Statements of Changes in Net Assets 41 Financial Highlights 45 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 88 Additional Information (Unaudited) 89 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter (Unaudited) October 31, 2016 Dear Shareholders, Dangers of Bond-Like Equities Materialize In our last shareholder letter, we discussed the risks of investors stampeding into bond-like equities. In that letter, we noted that bond-like equities had outperformed the overall S&P 500 Index, but we urged investors to avoid joining the stampede because the category of equities is highly vulnerable to rising interest rates and other risks. Due to the strong results of bond-like stocks in the months leading up to July, U.S. equities as measured by the S&P 500 Index generated a 5.41% return for the one-year reporting period ended October 31, 2016, but the inherent risks that we had identified started to surface in a spectacular fashion. During the first eight months of the reporting period, the bond-like Telecommunications sector within the S&P 500 led with a 25.4% return. With a massive reversal, it became the worst performing sector with a -11.7% return for the last four months of the reporting period. Utilities and Consumer Staples, which were the second- and third-best performing sectors during the first eight months of the reporting period with double-digit gains, were the fourth- and fifth-worst performers with negative returns during the final four months of the reporting period. Growth sectors, meanwhile, led with Information Technology generating a 12.8% return during the last four months of the reporting period. The strong market leadership of bond-like stocks early in the reporting period created challenging conditions for firms such as Alger that invest in companies with attractive fundamentals and strong potential for generating earnings growth. Despite those challenges, we continued with our more than 50-year tradition of employing extensive bottom-up research to identify and invest in well managed companies with strong fundamentals, including the potential for generating earnings growth. Since our founding in 1964, we have believed that those types of companies offer the greatest potential for creating wealth for our clients. Our View of Risks and Bond-Like Equities The rotation out of bond-like equities was no surprise at Alger. Indeed, in our last letter, we identified the following risks associated with bond-like equities: • Bond-like equities are highly interest-rate sensitive so investors who stam- peded into the category of stocks faced substantial interest rate risk. With record-low interest rates, the risk of rising rates was considerable. • Due to the stampede, valuations of sectors with companies that offer stable earnings and high dividend yields such as Consumer Staples were historically high, especially relative to growth sectors. At of the start of the 12-month reporting period, for example, the P/E ratios for Consumer Staples and Util- ities sectors traded at 20% and 12% premiums respectively, to their 20-year medians while Information Technology and Health Care traded with P/E ratios that were 7% and 3%, respectively, below their 20-year medians. The large disparity in valuations implied that growth stocks were more attractive than bond-like equities. - 1 - • Investors focused on bond-like equities could miss the potentially strong re- turns that result when leading companies with attractive fundamentals gener- ate earnings growth. Importantly, massive forms of innovation, such as inter- net-related technologies and health care advancements, are creating attractive opportunities for companies to grow their earnings and reward investors. Global Economy Takes a Toll on Bond-Like Equities Various developments during the one-year reporting period fueled fears of rising interest rates and inflation, which in turn sparked the dramatic investor rotation out of bond-like sectors and into growth sectors. During the past few years, low commodity prices have tempered inflation expectations, but that trend ended abruptly during the reporting period. During the first 10 months of 2016, the multi-year decline in commodity prices reversed with the Bloomberg Commodity Index gaining 8.3%. In the past, expectations that moderating economic growth in China would limit commodity price increases also helped to temper investors’ inflation expectations. During the reporting period, however, a more favorable view of China emerged. Year-over-year industrial production in October of 2015 grew only 5.6% but from November of 2015 through September of this year, production growth trended above 6%. Inflation concerns were also stoked by a strengthening job market in the U.S. creating wage pressures, with compensation increasing 2.8% during the 12-month period ended October 31. Inflation expectations as measured by comparing the nominal yield of a 10-year Treasury to its inflation protected counterpart also grew during the reporting period with the spread increasing from 1.59% to 1.73%. Finally, anticipation that the Federal Reserve would continue normalizing monetary policy supported expectations that interest rates will rise. We believe that investors’ rotation into growth equities in response to those developments was rational. Leading growth companies have potential for growing their earnings, which can help offset the adverse impact of inflation and rising interest rates on corporate fundamentals. Bond-like sectors such as Utilities, however, have less potential for generating earnings growth, so they are susceptible to interest rate increases. The Value of a Long-Term Perspective and Fundamental Research Emotions can easily distort individuals’ views of reality, especially with investing. We believe that the incorrect view that bond-like equities are the only way to generate yield during times of low interest rates is an example of a distorted and potentially costly perspective. This distorted view caused many investors to overlook growth stocks’ return of capital, which can be measured by total yield. Total yield is dividend yield plus the share repurchase yield. As an example, at the end of June, the Information Technology and Consumer Discretionary sectors offered total yields of 6.5% and 6.0%, respectively, compared to the 4.7% total yield of Telecommunication Services and the 4.3% total yield of Utilities. In addition, performance of sectors is driven by three primary factors: dividends, earnings growth, and changes to P/E ratios. During the reporting period, those three factors pointed to growth sectors having strong potential for outperforming bond-like sectors. Data as of June 30 illustrate this point, with consensus expectations having called for the bond-like Utilities and Consumer Staples sectors to generate earnings growth per share of 4% and 7%, respectively, over the next three to five years. For this analysis, we reduced earnings growth expectations by 20% simply to have a conservative outlook. For the Utilities and Consumer Staples sectors, the dividend yield for the prior 12 months was 4% and 3%. For both sectors, a reversion to the 20-year P/E median would imply a decline of 5%. - 2 - The potential changes in earnings and P/E ratios combined with dividend payments would result in hypothetical returns of 3% for Utilities and 5% for Consumer Staples. After factoring in the previously mentioned 20% reduction, growth sectors such as Information Technology, Health Care, and Consumer Discretionary could potentially have earnings growth ranging from 8% to 14%. As of June 30, those sectors offered 2% dividend yields for the trailing 12 months. In the event of a reversion to 20-year medians, the sectors’ P/E ratios would increase 2%, which would result in hypothetical returns ranging from 12% to 18%. The Presidential Election Emotions also played a role when investors weighed in on the presidential campaign and the subsequent victory of Donald Trump. The election was a highly emotional event for many Americans, but it is important to remember that corporate fundamentals and economic cycles ultimately drive market performance. With that in mind, we urge investors to focus on corporate fundamentals and avoid making large bets on the potential policies of a new president. As Jason Zweig of the Wall Street Journal points out, investors have a poor track record of making bets on presidents. Regulations from President Barack Obama were expected to hurt the performance of Health Care stocks, but the sector has outperformed the overall market during his presidency. Increased military spending under President George W. Bush, furthermore, had a counterintuitive impact on defense stocks, with the category of equities declining in 2001 and 2002. Reasons for Optimism Rather than chasing dividend yields or making bets on potential policies of President-elect Trump, we believe equity investors should assess the ongoing U.S. economic recovery, strong corporate fundamentals, and the rapid pace of innovation. Those factors, we maintain, are likely to support growth equities in the foreseeable future. The economy has benefited from an expanding labor market that has created 15.5 million jobs since February of 2010. With a strengthening job market, compensation as measured by hourly wages increased 2.8% during the 12-month reporting period. Personal finances are also encouraging, with the Household Debt Service Ratio, which is the ratio of total required household debt payments to total disposable income, having improved substantially. After hitting a high of 13.20% in the fourth quarter of 2007, the ratio has declined to an attractive level of only 9.98% as of the second quarter of this year, according to the Federal Reserve. We believe corporate fundamentals are also encouraging. According to FactSet Research Systems, S&P 500 companies (ex-financials) held $1.45 trillion in cash at the end of the second quarter of this year. Despite declining 0.2% from the prior quarter, it was still the second-largest amount in at least 10 years. As mentioned earlier, corporations are using their large cash positions to reward shareholders with dividends and aggressive share repurchase programs. In the second quarter, S&P 500 companies (ex-financials) paid a total of $176.6 billion in dividends and share repurchases, according to FactSet. It was a 1.7% year-over-year decrease, but the 12-month period ended June 30 was strong with buybacks and dividends growing 6.1% and 6.6%, respectively, compared to the 12-month period ended in June of 2015. - 3 - We maintain that investors should also assess the attractive valuations of growth sectors relative to bond-like sectors. As of the end of the reporting period, the Information Technology sector within the S&P 500 had a P/E ratio that was 2% below its 20-year median. Health Care and Consumer Discretionary sectors had P/E ratios that were 15% and 4%, respectively, below their 20-year medians. The P/E ratios for Consumer Staples and Utilities, however, were at 21% and 20% premiums to their 20-year medians. We also believe that innovation that can help drive corporate earnings growth is strong across the globe, thanks in large part to internet related technologies and advancements in health care. At the same time, the adoption of new technologies by consumers and corporations is accelerating. The internet, smartphones, ebooks, and social media illustrate this trend, with each form of technology reaching 50% market penetration in a fraction of the time that was required by washing machines, landline telephones, and dishwashers. At the same time, medical innovation in orthopedic, cardiac, and cancer is occurring rapidly. Conclusion We urge investors to embrace an investment strategy that uses intensive research to find companies with strong fundamentals and potential for earnings growth. At the same time, investors should maintain a long-term perspective and avoid the risky behavior of focusing on bond-like equities. At Alger, we will continue to focus on our fundamental research and disciplined investment approach as we seek to generate attractive returns for our valued clients. Portfolio Matters Alger Capital Appreciation Institutional Fund The Alger Capital Appreciation Institutional Fund returned -0.08% for the fiscal year ended October 31, 2016, compared to 2.28% return of the Russell 1000 Growth Index. During the reporting period, Information Technology and Consumer Discretionary were the largest portfolio sector weightings. The largest sector overweight was Information Technology and the largest underweight was Consumer Staples. The Information Technology and Consumer Discretionary sectors provided the greatest contributions to relative performance while Industrials and Health Care were among sectors that detracted from results. Amazon.com, Inc.; Microsoft Corp.; Alphabet, Inc., Cl. C; UnitedHealth Group, Inc.; and Facebook, Inc., Cl. A were among the most important contributors to performance. Shares of Facebook performed strongly in response to the company continuing to take advertising market share from print and television media. We believe investors have also been encouraged by the growth of Instagram, which is the company’s video- and photo- sharing network. Conversely, Allergan PLC.; Vertex Pharmaceuticals, Inc.; LinkedIn Corp., Cl. A; Signet Jewelers Ltd.; and Norwegian Cruise Line Holdings Ltd. were among top detractors from performance. During the second quarter of 2016, shares of Norwegian Cruise Line Holdings underperformed after the company’s management issued guidance that fell below expectations. Management also said it expects to face higher costs. - 4 - Alger Capital Appreciation Focus Fund The Alger Capital Appreciation Focus Fund returned 0.36% for the fiscal year ended October 31, 2016, compared to the 2.28% return of its benchmark, the Russell 1000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest underweight was Consumer Staples. The Information Technology and Consumer Discretionary sectors provided the greatest contributions to relative performance while Health Care and Financials were among sectors that detracted from results. Amazon.com, Inc.; Microsoft Corp.; Alphabet, Inc., Cl. C; UnitedHealth Group, Inc.; and Facebook, Inc., Cl. A were among the most important contributors to performance. The performance of Facebook shares was supported by developments identified in the Alger Capital Appreciation Institutional Fund discussion. Conversely, Allergan PLC.; Vertex Pharmaceuticals, Inc.; Delphi Automotive PLC.; and Delta Air Lines, Inc. were among top detractors from performance. Shares of Norwegian Cruise Line Holdings Ltd. also detracted from results. The performance of Norwegian Cruise Line Holdings stock was impacted by developments identified in the Alger Capital Appreciation Institutional Fund discussion. Alger Mid Cap Growth Institutional Fund The Alger Mid Cap Growth Institutional Fund returned -4.21% for the fiscal year ended October 31, 2016, compared to the 0.40% return of the Russell Midcap Growth Index. During the reporting period, the largest portfolio sector weightings were Consumer Discretionary and Information Technology. The largest sector overweight was Information Technology and the largest underweight was Consumer Staples. The Consumer Discretionary and Energy sectors provided the largest contributions to relative performance while Information Technology and Health Care were among sectors that detracted from results. Among the most important contributors to performance were Broadcom Ltd.; Finisar Corp.; TransDigm Group, Inc.; and Jarden Corp. Shares of Diamond Resorts International, Inc. also supported performance. The company is a global operator of timeshares. It is enjoying growth stemming from the strengthening finances of consumers and from prior acquisitions. News that the company will be acquired by Apollo Global Management, LLC. for a 26% premium drove the strong performance of Diamond shares. Conversely, detracting from performance were LinkedIn Corp., Cl. A; Signet Jewelers Ltd.; NetScout Systems, Inc.; Norwegian Cruise Line Holdings Ltd.; and Tolero Pharmaceuticals, Inc. The performance of Norwegian Cruise Line Holdings stock was impacted by developments identified in the Alger Capital Appreciation Institutional Fund discussion. Alger Small Cap Growth Institutional Fund The Alger Small Cap Growth Institutional Fund returned -3.76% for the fiscal year ended October 31, 2016, compared to the -0.49% return of the Russell 2000 Growth Index. During the reporting period, the largest portfolio sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest underweight was Consumer Discretionary. The Health Care and Energy - 5 - sectors provided the largest contributions to relative performance while Information Technology and Financials were among sectors that detracted from results. TESARO, Inc.; FEI Company; Burlington Stores, Inc.; Cognex Corp.; and DTS, Inc. were among top contributors to performance. Cognex is a leader in machine vision that helps manufacturers reduce costs and maintain quality. It does so with software and other products that capture and analyze visual information to automate and improve manufacturing and associated processes. In one example, manufacturers use Cognex technology to assist with locating, tracking, identifying, and inspecting smartphones in the production process. In the third quarter of 2016, shares of Cognex performed strongly after the company’s management reported that second-quarter earnings exceeded expectations, with increased demand from logistics companies in North America and automobile companies in China and Europe. The company’s guidance, furthermore, surpassed expectations. Conversely, WisdomTree Investments, Inc.; NetScout Systems, Inc.; Restoration Hardware Holdings, Inc.; Pacira Pharmaceuticals, Inc.; and TubeMogul, Inc. were among detractors from performance. TubeMogul provides cloud-based software that allows its clients to plan, buy, measure, and optimize online video advertising. Performance of TubeMogul shares weakened after the company’s management reported that revenues and earnings missed expectations. Management explained that clients’ second-quarter gross spending on advertising missed expectations. Management attributed the weak results to short- term mobile viewability concerns which should be rectified within the next few quarters as more publishers upgrade their mobile sites from flash technology to HTML and make their platforms compatible with third-party software that many advertisers use to verify viewability metrics and to catch online ad fraud. I thank you for putting your trust in Alger. Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. FactSet Research Systems represented 0.00% of Alger assets under management as of October 31, 2016. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless preceded or accompanied by an effective prospectus for the fund. Fund returns represent the fiscal 12-month period return of Class I shares. - 6 - The performance data quoted represents past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com, or call us at (800) 992-3863. The views and opinions of the funds’ management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedules of Investments for each fund that is included in this report for a complete list of fund holdings as of October 31, 2016. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the funds during the fiscal period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Funds that participate in leveraging, such as the Capital Appreciation Institutional Fund, are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, a fund’s net asset value can decrease more quickly than if the fund had not borrowed. A small investment in derivatives could have a potentially large impact on a fund’s performance. When purchasing options, a fund bears the risk that if the market value of the underlying security does not move to a level that would make exercise of the option profitable, the option will expire unexercised. When a call option written by a fund is exercised, the fund will not participate in any increase in the underlying security’s value above the exercise price. When a put option written by a fund is exercised, the fund will be required to purchase the underlying security at a price in excess of its market value. Use of options on securities indexes is subject to the risk that trading in the options may be interrupted if trading in certain securities included in the index is interrupted, the risk that price movements in a fund’s portfolio securities may not correlate precisely with movements - 7 - in the level of an index, and the risk that Fred Alger Management, Inc. may not predict correctly movements in the direction of a particular market or of the stock market generally. Because certain options may require settlement in cash, a fund may be forced to liquidate portfolio securities to meet settlement obligations. For a more detailed discussion of the risks associated with these funds, please see the prospectus Before investing, carefully consider a fund’s investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Institutional Funds call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 index: An index of large company stocks considered representative of the U.S. stock market. • The Bloomberg Commodity Index reflects the performance of 20 commod - ities, which are weighted to account for economic significance and market liquidity. • Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation. • Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than average growth orientation. • Russell 2000 Growth Index: An index of common stocks designed to track performance of small-capitalization companies with greater than average growth orientation. • FactSet Research Systems, Inc. is a multinational financial data and software company. - 8 - FUND PERFORMANCE AS OF 9/30/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Capital Appreciation Class I (Inception 11/8/93) 10.90 % 16.64 % 10.34 % 11.64 % Alger Capital Appreciation Class R (Inception 1/27/03) * 10.38 % 16.07 % 9.79 % 11.08 % Alger Capital Appreciation Focus Class A (Inception 12/31/12) 5.93 % n/a n/a 13.46 % Alger Capital Appreciation Focus Class C (Inception 12/31/12) 9.96 % n/a n/a 14.24 % Alger Capital Appreciation Focus Class I (Inception 11/8/93 11.87 % 15.25 % 7.03 % 8.27 % Alger Capital Appreciation Focus Class Z (Inception 12/31/12) 12.14 % n/a n/a 15.53 % Alger Mid Cap Growth Class I (Inception 11/8/93) 5.85 % 13.92 % 5.91 % 11.31 % Alger Mid Cap Growth Class R (Inception 1/27/03) * 5.28 % 13.32 % 5.36 % 10.76 % Alger Small Cap Growth Class I (Inception 11/8/93) 7.57 % 11.93 % 6.30 % 8.66 % Alger Small Cap Growth Class R (Inception 1/27/03) * 7.04 % 11.38 % 5.78 % 8.13 % Alger Small Cap Growth Class Z-2 (Inception 8/1/16) n/a n/a n/a 3.52 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 9 - ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended October 31, 2016. Figures for the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Institutional Fund Class R and Z-2 shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) (0.08 )% 13.44 % 9.56 % 11.47 % Class R (Inception 1/27/03) * (0.57 )% 12.89 % 9.02 % 10.91 % Russell 1000 Growth Index 2.28 % 13.65 % 8.22 % 8.48 % Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z-2 (Inception 10/14/16) n/a n/a n/a (0.86 )% Russell 1000 Growth Index n/a n/a n/a (0.58 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 10 - ALGER CAPITAL APPRECIATION FOCUS FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended October 31, 2016. Beginning December 31, 2012 Alger Capital Appreciation Focus Fund changed its investment strategy to invest a substantial portion of its assets in a small number of issuers. The figures for the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Focus Fund Class A, Class C and Class Z shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) 0.40 % 12.09 % 6.38 % 8.10 % Russell 1000 Growth Index 2.28 % 13.65 % 8.22 % 8.48 % Since 1 YEAR 5 YEARS 10 YEARS 12/31/2012 Class A (Inception 12/31/12) (4.92 )% n/a n/a 12.33 % Class C (Inception 12/31/12) (1.35 )% n/a n/a 13.06 % Class Z (Inception 12/31/12) 0.64 % n/a n/a 14.34 % Russell 1000 Growth Index 2.28 % n/a n/a 13.97 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 11 - ALGER MID CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended October 31, 2016. Figures for the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Institutional Fund Class R and Z-2 shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) (4.21 )% 9.88 % 4.94 % 11.04 % Class R (Inception 1/27/03) * (4.82 )% 9.31 % 4.39 % 10.49 % Russell Midcap Growth Index 0.40 % 12.02 % 7.65 % 9.00 % Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z-2 (Inception 10/14/16) n/a n/a n/a (1.64 )% Russell Midcap Growth Index n/a n/a n/a (1.12 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 12 - ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through October 31, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index (an unmanaged index of common stocks) for the ten years ended October 31, 2016. The figures for the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Growth Institutional Fund Class R and Z-2 shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 10/31/16 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) (3.76 )% 7.36 % 4.85 % 8.30 % Class R (Inception 1/27/03) * (4.22 )% 6.84 % 4.34 % 7.78 % Russell 2000 Growth Index (0.49 )% 11.34 % 6.92 % 6.69 % 1 YEAR 5 YEARS 10 YEARS Since 8/1/2016 Class Z-2 (Inception 8/1/16) n/a n/a n/a (3.32 )% Russell 2000 Growth Index n/a n/a n/a (4.09 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 13 - PORTFOLIO SUMMARY† October 31, 2016 (Unaudited) Alger Capital Appreciation Institutional Alger Capital Alger Mid Cap Growth Alger Small Cap Growth SECTORS Fund Appreciation Focus Fund Institutional Fund Institutional Fund Consumer Discretionary 16.8 % 16.2 % 19.4 % 8.5 % Consumer Staples 6.7 5.3 4.8 2.7 Energy 1.7 2.1 1.1 1.3 Financials 3.0 2.9 5.6 4.4 Health Care 15.6 14.5 16.6 34.7 Industrials 7.5 6.9 12.4 7.9 Information Technology 41.9 44.3 25.0 36.8 Materials 1.3 0.7 4.8 2.5 Real Estate 0.7 1.9 2.9 1.8 Telecommunication Services 0.4 0.4 1.2 0.0 Short-Term Investments and Net Other Assets 4.4 4.8 6.2 (0.6 ) % † Based on net assets for each Fund. - 14 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments October 31, 2016 COMMON STOCKS—93.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 124,658 $ – AEROSPACE & DEFENSE—0.8% Lockheed Martin Corp. 114,634 AIRLINES—0.4% Southwest Airlines Co. 320,358 ALTERNATIVE CARRIERS—0.4% Level 3 Communications, Inc.* 232,829 APPAREL ACCESSORIES & LUXURY GOODS—0.8% Hanesbrands, Inc. 285,405 7,334,909 PVH Corp. 200,042 21,400,493 APPAREL RETAIL—0.2% The TJX Cos., Inc. 118,660 APPLICATION SOFTWARE—2.3% Adobe Systems, Inc.* 321,681 34,583,924 salesforce.com, Inc.* 641,241 48,195,674 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 323,289 21,036,415 Johnson Controls International PLC. 473,712 19,100,068 BIOTECHNOLOGY—4.2% ACADIA Pharmaceuticals, Inc.* 340,700 7,941,717 Biogen, Inc.* 79,515 22,278,513 BioMarin Pharmaceutical, Inc.* 300,930 24,230,884 Celgene Corp.* 463,781 47,389,142 Incyte Corp.* 250,981 21,827,817 Vertex Pharmaceuticals, Inc.* 317,757 24,105,046 BREWERS—1.6% Molson Coors Brewing Co., Cl. B 559,893 BROADCASTING—1.3% CBS Corp., Cl. B 800,987 BUILDING PRODUCTS—0.1% Fortune Brands Home & Security, Inc. 89,268 CABLE & SATELLITE—2.3% Comcast Corporation, Cl. A 1,294,575 COMMUNICATIONS EQUIPMENT—0.1% Palo Alto Networks, Inc.* 25,459 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Sabre Corp. 372,110 9,611,602 Visa, Inc., Cl. A 1,538,675 126,956,074 DRUG RETAIL—0.4% CVS Caremark Corp. 176,808 ELECTRICAL COMPONENTS & EQUIPMENT—0.2% Eaton Corp., PLC. 100,316 - 15 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Monsanto Co. 85,800 $ FINANCIAL EXCHANGES & DATA—0.5% IntercontinentalExchange Group, Inc. 45,197 12,220,817 S&P Global, Inc. 53,859 6,562,719 FOOD DISTRIBUTORS—0.2% US Foods Holding Corp.* 253,900 GENERAL MERCHANDISE STORES—0.3% Dollar Tree, Inc.* 122,776 HEALTH CARE EQUIPMENT—2.8% Boston Scientific Corp.* 857,935 18,874,570 DexCom, Inc.* 347,198 27,164,771 Edwards Lifesciences Corp.* 271,635 25,865,085 Medtronic PLC. 234,627 19,244,107 STERIS PLC. 128,995 8,619,446 HEALTH CARE FACILITIES—0.6% Amsurg Corp.* 246,606 14,734,709 HCA Holdings, Inc.* 90,689 6,940,429 HOME ENTERTAINMENT SOFTWARE—2.3% Activision Blizzard, Inc. 613,536 26,486,349 Electronic Arts, Inc.* 683,569 53,673,838 HOME IMPROVEMENT RETAIL—1.6% The Home Depot, Inc. 473,320 HOTELS RESORTS & CRUISE LINES—0.4% Ctrip.com International Ltd.#* 256,535 11,326,020 Royal Caribbean Cruises Ltd. 49,019 3,768,091 HOUSEWARES & SPECIALTIES—1.8% Newell Brands, Inc. 1,323,826 HYPERMARKETS & SUPER CENTERS—0.5% Costco Wholesale Corp. 120,354 INDUSTRIAL CONGLOMERATES—4.2% 3M Co. 31,300 5,173,890 Danaher Corp. 148,605 11,672,923 General Electric Co. 190,116 5,532,376 Honeywell International, Inc. 1,162,112 127,460,444 INDUSTRIAL GASES—0.8% Air Products & Chemicals, Inc. 220,862 INTERNET RETAIL—5.7% Amazon.com, Inc.* 252,913 199,755,746 NetFlix, Inc.* 21,596 2,696,692 - 16 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—15.8% Alibaba Group Holding Ltd.#* 306,457 $ 31,163,612 Alphabet, Inc., Cl. C* 371,644 291,569,584 comScore, Inc.* 187,600 5,401,004 eBay, Inc.* 560,805 15,988,551 Facebook, Inc., Cl. A* 1,373,946 179,973,186 Palantir Technologies, Inc., Cl. A* ,@ 239,030 1,828,579 Yahoo! Inc.* 866,094 35,986,206 INVESTMENT BANKING & BROKERAGE—1.1% Morgan Stanley 816,803 27,420,077 The Goldman Sachs Group, Inc. 59,100 10,533,984 IT CONSULTING & OTHER SERVICES—0.3% Cognizant Technology Solutions Corp., Cl. A* 193,726 LIFE SCIENCES TOOLS & SERVICES—1.5% Thermo Fisher Scientific, Inc. 355,835 MANAGED HEALTH CARE—3.1% Aetna, Inc. 57,257 6,146,539 Centene Corp.* 304,365 19,016,725 Humana, Inc. 39,415 6,760,855 UnitedHealth Group, Inc. 554,902 78,424,300 MOVIES & ENTERTAINMENT—0.4% Time Warner, Inc. 150,986 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 420,920 OIL & GAS EXPLORATION & PRODUCTION—1.2% Anadarko Petroleum Corp. 407,185 24,203,076 EOG Resources, Inc. 81,931 7,408,201 Pioneer Natural Resources Co. 53,900 9,649,178 PHARMACEUTICALS—3.2% Allergan PLC.* 378,968 79,181,574 Eli Lilly & Co. 455,385 33,625,628 RAILROADS—0.5% Union Pacific Corp. 191,317 RESEARCH & CONSULTING SERVICES—0.4% Verisk Analytics, Inc., Cl. A* 163,000 RESTAURANTS—0.4% Starbucks Corp. 243,324 SEMICONDUCTOR EQUIPMENT—0.2% ASML Holding NV# 69,548 SEMICONDUCTORS—4.6% Broadcom Ltd. 486,077 82,769,192 Microsemi Corp.* 285,211 12,015,939 NXP Semiconductors NV* 443,052 44,305,200 - 17 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTORS—(CONT.) QUALCOMM, Inc. 348,759 $ 23,966,718 SOFT DRINKS—1.9% PepsiCo, Inc. 611,970 SPECIALIZED CONSUMER SERVICES—0.4% ServiceMaster Global Holdings, Inc.* 413,286 SPECIALTY CHEMICALS—0.3% The Sherwin-Williams Co. 50,197 SYSTEMS SOFTWARE—6.3% Microsoft Corp. 3,217,080 192,767,434 Red Hat, Inc.* 69,219 5,361,011 ServiceNow, Inc.* 290,530 25,540,492 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.9% Apple, Inc. 1,748,967 198,577,713 Western Digital Corp. 202,351 11,825,393 TOBACCO—2.1% Altria Group, Inc. 408,058 26,980,795 Philip Morris International, Inc. 490,433 47,297,358 TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* 984,745 TOTAL COMMON STOCKS (Cost $2,868,989,189) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Series A* ,@,(a) 1,074,935 – Choicestream, Inc., Series B* ,@,(a) 2,500,538 1,475,318 INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 974,841 7,457,534 Palantir Technologies, Inc., Cl. D* ,@ 127,007 971,603 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 111,655 TOTAL PREFERRED STOCKS (Cost $13,252,335) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 574,662 (Cost $574,087) MASTER LIMITED PARTNERSHIP—0.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.9% The Blackstone Group LP. 1,258,992 (Cost $37,506,830) - 18 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) REAL ESTATE INVESTMENT TRUST—1.2% SHARES VALUE MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 592,913 $ SPECIALIZED—0.7% Crown Castle International Corp. 265,027 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $40,798,316) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 574,662 (Cost $69,780) Total Investments (Cost $2,961,190,537) (b) 95.6 % Other Assets in Excess of Liabilities 4.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities Note 11. (b) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,010,960,413, amounted to $378,813,747 which consisted of aggregate gross unrealized appreciation of $492,923,040 and aggregate gross unrealized depreciation of $114,109,293. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 19,239,666 0.54 % Industry classifications are unaudited. See Notes to Financial Statements. - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments October 31, 2016 COMMON STOCKS—91.7% SHARES VALUE ALTERNATIVE CARRIERS—0.4% Level 3 Communications, Inc.* 4,955 $ APPAREL ACCESSORIES & LUXURY GOODS—0.8% PVH Corp. 5,696 APPLICATION SOFTWARE—2.7% Adobe Systems, Inc.* 8,888 955,549 salesforce.com, Inc.* 15,020 1,128,903 AUTO PARTS & EQUIPMENT—1.4% Delphi Automotive PLC. 8,405 546,914 Johnson Controls International PLC. 12,682 511,338 BIOTECHNOLOGY—3.3% Biogen, Inc.* 1,662 465,659 BioMarin Pharmaceutical, Inc.* 6,920 557,199 Celgene Corp.* 9,396 960,083 Vertex Pharmaceuticals, Inc.* 6,994 530,565 BREWERS—2.1% Molson Coors Brewing Co., Cl. B 15,218 BROADCASTING—1.6% CBS Corp., Cl. B 21,589 CABLE & SATELLITE—2.7% Comcast Corporation, Cl. A 33,592 CONSUMER FINANCE—0.7% LendingClub Corp.* 102,516 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc., Cl. A 35,604 DRUG RETAIL—0.6% CVS Caremark Corp. 5,615 HEALTH CARE EQUIPMENT—2.1% DexCom, Inc.* 12,926 1,011,330 Edwards Lifesciences Corp.* 6,395 608,932 HOME ENTERTAINMENT SOFTWARE—2.3% Electronic Arts, Inc.* 21,887 HOME IMPROVEMENT RETAIL—1.7% The Home Depot, Inc. 10,366 HOUSEWARES & SPECIALTIES—2.1% Newell Brands, Inc. 32,785 INDUSTRIAL CONGLOMERATES—5.0% Honeywell International, Inc. 34,656 INDUSTRIAL GASES—0.7% Air Products & Chemicals, Inc. 4,090 - 20 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET RETAIL—5.9% Amazon.com, Inc.* 5,683 $ INTERNET SOFTWARE & SERVICES—16.2% Alphabet, Inc., Cl. C* 7,470 5,860,514 eBay, Inc.* 15,242 434,549 Facebook, Inc., Cl. A* 29,092 3,810,761 GrubHub, Inc.* 18,020 686,742 Stamps.com, Inc.* 3,694 360,350 Yahoo! Inc.* 27,881 1,158,456 INVESTMENT BANKING & BROKERAGE—1.0% Morgan Stanley 22,674 LIFE SCIENCES TOOLS & SERVICES—1.4% Thermo Fisher Scientific, Inc. 6,984 MANAGED HEALTH CARE—3.5% UnitedHealth Group, Inc. 18,690 OIL & GAS EQUIPMENT & SERVICES—0.6% Halliburton Company 10,438 OIL & GAS EXPLORATION & PRODUCTION—1.5% Anadarko Petroleum Corp. 18,871 PACKAGED FOODS & MEATS—1.1% Pinnacle Foods, Inc. 15,911 PHARMACEUTICALS—3.8% Allergan PLC.* 9,339 1,951,290 Eli Lilly & Co. 12,708 938,359 SEMICONDUCTORS—5.4% Broadcom Ltd. 11,784 2,006,579 Cavium Networks, Inc.* 17,624 994,875 NXP Semiconductors NV* 10,948 1,094,800 SYSTEMS SOFTWARE—7.9% Microsoft Corp. 68,552 4,107,636 ServiceNow, Inc.* 7,983 701,785 TubeMogul, Inc.* 162,073 1,183,133 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.9% Apple, Inc. 39,106 TOBACCO—1.5% Philip Morris International, Inc. 12,121 TRADING COMPANIES & DISTRIBUTORS—1.9% HD Supply Holdings, Inc.* 42,749 TOTAL COMMON STOCKS (Cost $62,995,999) - 21 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments October 31, 2016 (Continued) PREFERRED STOCKS—0.4% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc., Series D* ,@,(a) 76,825 $ (Cost $345,712) MASTER LIMITED PARTNERSHIP—1.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. 35,434 (Cost $987,163) REAL ESTATE INVESTMENT TRUST—1.9% SHARES VALUE SPECIALIZED—1.9% Crown Castle International Corp. 15,780 (Cost $1,377,384) Total Investments (Cost $65,706,258) (b) 95.2 % Other Assets in Excess of Liabilities 4.8 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities Note (b) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $67,907,421, amounted to $4,235,879 which consisted of aggregate gross unrealized appreciation of $7,708,921 and aggregate gross unrealized depreciation of $3,473,042. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Prosetta Biosciences, Inc., Series D 02/06/15 $ % $ % Total $ 310,373 0.41 % Industry classifications are unaudited. See Notes to Financial Statements. - 22 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 COMMON STOCKS—87.9% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 8,930 $ – AEROSPACE & DEFENSE—2.3% Hexcel Corp. 16,048 730,023 TransDigm Group, Inc. 5,269 1,435,592 AIRLINES—0.9% Southwest Airlines Co. 21,811 ALTERNATIVE CARRIERS—1.2% Level 3 Communications, Inc.* 8,819 495,187 Zayo Group Holdings, Inc.* 18,965 610,294 APPAREL ACCESSORIES & LUXURY GOODS—3.7% Hanesbrands, Inc. 23,873 613,536 lululemon athletica, Inc.* 11,038 631,926 Michael Kors Holdings Ltd.* 10,435 529,889 PVH Corp. 10,703 1,145,007 Under Armour, Inc., Cl. A* 11,231 349,284 Under Armour, Inc., Cl. C* 9,137 236,283 APPAREL RETAIL—1.8% Burlington Stores, Inc.* 9,708 727,518 Ross Stores, Inc. 15,989 999,952 APPLICATION SOFTWARE—2.1% Autodesk, Inc.* 4,126 298,227 Gridsum Holding, Inc.#* 11,836 166,533 Manhattan Associates, Inc.* 9,089 460,267 Mobileye NV* 12,959 481,816 Splunk, Inc.* 10,150 610,928 AUTO PARTS & EQUIPMENT—2.8% Delphi Automotive PLC. 16,650 1,083,416 Johnson Controls International PLC. 22,464 905,748 WABCO Holdings, Inc.* 6,680 657,713 AUTOMOTIVE RETAIL—1.1% O'Reilly Automotive, Inc.* 4,008 BIOTECHNOLOGY—4.0% ARIAD Pharmaceuticals, Inc.* 32,613 284,385 BioMarin Pharmaceutical, Inc.* 9,113 733,779 Bluebird Bio, Inc.* 6,899 329,427 Incyte Corp.* 8,155 709,240 Sarepta Therapeutics, Inc.* 8,986 352,611 TESARO, Inc.* 6,099 737,247 Ultragenyx Pharmaceutical, Inc.* 3,267 192,720 - 23 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Vertex Pharmaceuticals, Inc.* 6,504 $ 493,394 BROADCASTING—0.8% CBS Corp., Cl. B 13,279 BUILDING PRODUCTS—2.0% Allegion PLC. 17,724 1,131,500 Fortune Brands Home & Security, Inc. 14,778 807,322 COMMUNICATIONS EQUIPMENT—2.2% F5 Networks, Inc.* 7,163 989,998 Finisar Corp.* 22,783 623,799 Palo Alto Networks, Inc.* 2,530 389,190 Quantenna Communications, Inc.* 8,543 127,974 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.1% Wabtec Corp. 12,975 CONSUMER FINANCE—0.3% LendingClub Corp.* 63,731 DATA PROCESSING & OUTSOURCED SERVICES—4.5% Euronet Worldwide, Inc.* 7,516 597,898 Fiserv, Inc.* 11,852 1,167,185 FleetCor Technologies, Inc.* 2,352 412,306 MAXIMUS, Inc. 12,975 675,478 Sabre Corp. 27,685 715,103 WNS Holdings Ltd.#* 25,504 701,360 DISTILLERS & VINTNERS—0.4% Constellation Brands Inc., Cl. A 2,359 ELECTRICAL COMPONENTS & EQUIPMENT—0.8% Acuity Brands, Inc. 998 223,123 AMETEK, Inc. 12,453 549,177 FINANCIAL EXCHANGES & DATA—3.1% IntercontinentalExchange Group, Inc. 2,987 807,655 MarketAxess Holdings, Inc. 3,895 587,210 MSCI, Inc. 5,978 479,376 S&P Global, Inc. 8,595 1,047,301 FOOD DISTRIBUTORS—1.1% Performance Food Group Co.* 43,552 GENERAL MERCHANDISE STORES—1.6% Dollar General Corp. 6,991 483,008 Dollar Tree, Inc.* 14,211 1,073,641 - 24 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—6.7% ABIOMED, Inc.* 9,690 $ 1,017,353 Baxter International, Inc. 8,208 390,619 DexCom, Inc.* 17,370 1,359,029 Edwards Lifesciences Corp.* 12,158 1,157,685 IDEXX Laboratories, Inc.* 10,295 1,103,006 Insulet Corp.* 8,542 317,079 Masimo Corp.* 7,309 401,995 Nevro Corp.* 3,445 316,664 Obalon Therapeutics, Inc.* 19,939 257,811 HEALTH CARE FACILITIES—1.8% Amsurg Corp.* 9,255 552,986 Universal Health Services, Inc., Cl. B 2,400 289,704 VCA Antech, Inc.* 14,118 867,693 HEALTH CARE TECHNOLOGY—0.8% Medidata Solutions, Inc.* 16,013 HOME ENTERTAINMENT SOFTWARE—1.7% Electronic Arts, Inc.* 20,208 HOTELS RESORTS & CRUISE LINES—3.0% Carnival Corp. 18,441 905,453 Royal Caribbean Cruises Ltd. 25,621 1,969,486 HOUSEHOLD PRODUCTS—1.1% Church & Dwight Co., Inc. 22,141 HOUSEWARES & SPECIALTIES—2.4% Newell Brands, Inc. 47,449 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.3% WageWorks, Inc.* 4,446 INDUSTRIAL GASES—1.0% Air Products & Chemicals, Inc. 6,923 INDUSTRIAL MACHINERY—0.5% Colfax Corp.* 15,109 INTERNET SOFTWARE & SERVICES—3.4% comScore, Inc.* 16,785 483,240 Cornerstone OnDemand, Inc.* 9,416 388,881 eBay, Inc.* 11,484 327,409 GrubHub, Inc.* 20,424 778,358 LogMeIn, Inc. 2,703 256,785 Palantir Technologies, Inc., Cl. A* ,@ 12,426 95,059 Q2 Holdings, Inc.* 18,739 526,566 Stamps.com, Inc.* 3,695 360,447 INVESTMENT BANKING & BROKERAGE—0.8% TD Ameritrade Holding Corp. 21,051 - 25 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE IT CONSULTING & OTHER SERVICES—1.0% InterXion Holding NV* 24,285 $ LEISURE PRODUCTS—0.5% Coach, Inc. 12,660 LIFE SCIENCES TOOLS & SERVICES—0.9% Charles River Laboratories International, Inc.* 4,628 351,173 NanoString Technologies, Inc.* 14,111 274,459 Patheon NV* 10,616 269,540 METAL & GLASS CONTAINERS—0.9% Ball Corp. 11,614 OIL & GAS DRILLING—0.2% Patterson-UTI Energy, Inc. 9,950 OIL & GAS EQUIPMENT & SERVICES—0.1% Weatherford International PLC.* 23,411 OIL & GAS EXPLORATION & PRODUCTION—0.8% PDC Energy, Inc.* 3,902 239,309 Pioneer Natural Resources Co. 2,642 472,971 PACKAGED FOODS & MEATS—2.2% ConAgra Foods, Inc. 10,907 525,499 Pinnacle Foods, Inc. 15,659 805,186 TreeHouse Foods, Inc.* 8,885 777,260 PHARMACEUTICALS—0.8% Aerie Pharmaceuticals, Inc.* 12,944 430,388 Akorn, Inc.* 6,624 158,645 Dermira, Inc.* 4,325 135,589 REGIONAL BANKS—0.6% Citizens Financial Group, Inc. 19,780 RESEARCH & CONSULTING SERVICES—1.5% Verisk Analytics, Inc., Cl. A* 17,239 SEMICONDUCTOR EQUIPMENT—0.8% Lam Research Corp. 7,547 SEMICONDUCTORS—5.2% Broadcom Ltd. 9,873 1,681,174 Cavium Networks, Inc.* 11,467 647,312 Microsemi Corp.* 11,213 472,404 NXP Semiconductors NV* 9,556 955,600 Skyworks Solutions, Inc. 15,180 1,167,949 SPECIALIZED CONSUMER SERVICES—1.1% ServiceMaster Global Holdings, Inc.* 30,329 - 26 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—2.9% Axalta Coating Systems Ltd.* 10,600 $ 266,272 Balchem Corp. 7,756 588,680 International Flavors & Fragrances, Inc. 2,983 390,117 The Sherwin-Williams Co. 2,238 547,997 WR Grace & Co. 13,956 934,494 SPECIALTY STORES—1.2% Tractor Supply Co. 8,873 555,716 Ulta Salon, Cosmetics & Fragrance, Inc.* 2,450 596,183 SYSTEMS SOFTWARE—3.1% Fortinet, Inc.* 24,278 778,353 Proofpoint, Inc.* 5,632 441,436 ServiceNow, Inc.* 14,664 1,289,112 TubeMogul, Inc.* 58,160 424,568 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.5% Western Digital Corp. 8,717 TRADING COMPANIES & DISTRIBUTORS—1.5% HD Supply Holdings, Inc.* 43,118 TRUCKING—0.8% Old Dominion Freight Line, Inc.* 10,434 TOTAL COMMON STOCKS (Cost $80,981,971) PREFERRED STOCKS—2.2% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Series A* ,@,(a) 77,008 – Choicestream, Inc., Series B* ,@,(a) 144,793 85,428 BIOTECHNOLOGY—1.2% Prosetta Biosciences, Inc., Series D* ,@,(a) 166,009 670,677 Tolero Pharmaceuticals, Inc. Series B* ,@,(a) 354,870 457,782 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 50,675 387,664 Palantir Technologies, Inc., Cl. D* ,@ 6,602 50,505 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc., Series DD* ,@ 7,588 TOTAL PREFERRED STOCKS (Cost $2,589,818) - 27 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) WARRANTS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., 6/22/26 @,(a) 17,128 $ (Cost $17,111) REAL ESTATE INVESTMENT TRUST—3.4% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 13,610 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 15,652 SPECIALIZED—2.4% Crown Castle International Corp. 10,519 957,124 Lamar Advertising Co., Cl. A 21,427 1,359,543 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,401,579) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE ADVERTISING—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 17,128 (Cost $2,080) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $87,232,921) (b) 93.8 % Other Assets in Excess of Liabilities 6.2 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities Note 11. (b) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $87,213,641, amounted to $1,845,155 which consisted of aggregate gross unrealized appreciation of 789 and aggregate gross unrealized depreciation of $5,715 ,6 34 . * Non-income producing security. - 28 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 2,463,607 2.60 % Industry classifications are unaudited. See Notes to Financial Statements. - 29 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 COMMON STOCKS—96.4% SHARES VALUE AEROSPACE & DEFENSE—0.9% Hexcel Corp. 34,962 $ APPAREL RETAIL—2.6% American Eagle Outfitters, Inc. 119,160 2,030,487 Burlington Stores, Inc.* 37,311 2,796,086 APPLICATION SOFTWARE—13.2% American Software, Inc., Cl. A 357,665 3,730,446 Blackbaud, Inc. 59,880 3,676,632 Ellie Mae, Inc.* 19,807 2,097,363 Everbridge, Inc.* 55,347 814,708 Fair Isaac Corp. 12,344 1,489,674 Guidewire Software, Inc.* 34,915 2,005,867 HubSpot, Inc.* 34,870 1,828,932 Manhattan Associates, Inc.* 62,782 3,179,280 Tyler Technologies, Inc.* 34,178 5,482,151 ASSET MANAGEMENT & CUSTODY BANKS—1.9% WisdomTree Investments, Inc. 403,498 AUTOMOTIVE RETAIL—0.6% Lithia Motors, Inc., Cl. A 11,904 BIOTECHNOLOGY—3.3% ACADIA Pharmaceuticals, Inc.* 79,686 1,857,481 Halozyme Therapeutics, Inc.* 57,439 495,698 Heron Therapeutics, Inc.* 29,894 443,926 Ra Pharmaceuticals, Inc.* 14,069 180,787 TESARO, Inc.* 20,036 2,421,952 Ultragenyx Pharmaceutical, Inc.* 11,147 657,561 BREWERS—0.4% Craft Brew Alliance, Inc.* 48,181 BUILDING PRODUCTS—1.6% Masonite International Corp.* 52,510 COMMUNICATIONS EQUIPMENT—1.4% NetScout Systems, Inc.* 84,347 2,315,325 Quantenna Communications, Inc.* 16,594 248,578 CONSUMER FINANCE—2.0% LendingClub Corp.* 742,097 DATA PROCESSING & OUTSOURCED SERVICES—2.0% Euronet Worldwide, Inc.* 26,716 2,125,258 MAXIMUS, Inc. 30,125 1,568,307 ELECTRONIC COMPONENTS—0.6% Dolby Laboratories Inc., Cl. A 21,512 - 30 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT & INSTRUMENTS—3.6% Cognex Corp. 92,810 $ 4,788,996 FLIR Systems, Inc. 56,533 1,861,066 FOOD DISTRIBUTORS—1.4% Performance Food Group Co.* 105,742 HEALTH CARE EQUIPMENT—8.9% Abaxis, Inc. 67,112 3,203,927 ABIOMED, Inc.* 31,552 3,312,645 Cantel Medical Corp. 64,117 4,567,054 Inogen, Inc.* 33,152 1,779,268 Obalon Therapeutics, Inc.* 38,956 503,701 STERIS PLC. 22,110 1,477,390 Tactile Systems Technology, Inc.* 88,991 1,580,925 HEALTH CARE FACILITIES—2.9% Amsurg Corp.* 25,795 1,541,251 Surgery Partners, Inc.* 64,855 1,044,166 VCA Antech, Inc.* 45,463 2,794,156 HEALTH CARE SUPPLIES—5.6% Endologix, Inc.* 77,345 809,029 Meridian Bioscience, Inc. 72,459 1,191,950 Neogen Corp.* 100,182 5,278,590 Quidel Corp.* 155,826 3,007,442 HEALTH CARE TECHNOLOGY—5.9% Medidata Solutions, Inc.* 75,356 3,616,334 Quality Systems, Inc. 92,412 1,191,191 Veeva Systems, Inc., Cl. A* 81,758 3,176,298 Vocera Communications, Inc.* 151,542 2,788,373 HOME ENTERTAINMENT SOFTWARE—1.7% Take-Two Interactive Software, Inc.* 70,474 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.7% On Assignment, Inc.* 49,056 1,688,017 WageWorks, Inc.* 54,675 3,223,091 INDUSTRIAL MACHINERY—2.7% Proto Labs, Inc.* 52,419 2,343,129 Sun Hydraulics Corp. 86,038 2,532,099 INTERNET SOFTWARE & SERVICES—6.6% GrubHub, Inc.* 112,712 4,295,454 NIC, Inc. 94,102 2,159,641 Nutanix, Inc., Cl. A* 1,651 40,449 Shopify, Inc., Cl. A* 12,851 532,674 - 31 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) SPS Commerce, Inc.* 26,855 $ 1,675,215 Stamps.com, Inc.* 35,801 3,492,388 IT CONSULTING & OTHER SERVICES—1.1% InterXion Holding NV* 54,261 LEISURE FACILITIES—0.7% Planet Fitness, Inc., Cl. A* 60,939 LIFE SCIENCES TOOLS & SERVICES—4.5% Bio-Techne Corp. 43,575 4,531,364 Luminex Corp.* 128,741 2,681,675 PRA Health Sciences, Inc.* 21,373 1,137,471 MOVIES & ENTERTAINMENT—0.8% Lions Gate Entertainment Corp. 72,915 OIL & GAS EQUIPMENT & SERVICES—0.7% RPC, Inc.* 75,356 OIL & GAS EXPLORATION & PRODUCTION—0.6% Parsley Energy, Inc., Cl. A* 33,579 PACKAGED FOODS & MEATS—0.9% TreeHouse Foods, Inc.* 18,876 PHARMACEUTICALS—1.7% Aerie Pharmaceuticals, Inc.* 25,771 856,886 Pacira Pharmaceuticals, Inc.* 40,028 1,272,890 The Medicines Co.* 29,249 963,755 RESTAURANTS—3.0% Shake Shack, Inc., Cl. A* 113,817 3,629,624 Wingstop, Inc. 68,125 1,823,025 SEMICONDUCTORS—3.5% Cavium Networks, Inc.* 30,125 1,700,556 Microsemi Corp.* 51,405 2,165,693 Monolithic Power Systems, Inc. 32,013 2,522,945 SPECIALTY CHEMICALS—2.5% Balchem Corp. 59,631 SPECIALTY STORES—0.8% Five Below, Inc.* 41,538 SYSTEMS SOFTWARE—3.1% Proofpoint, Inc.* 47,347 3,711,058 TubeMogul, Inc.* 279,245 2,038,488 TOTAL COMMON STOCKS (Cost $160,208,023) - 32 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) PREFERRED STOCKS—1.9% SHARES VALUE BIOTECHNOLOGY—0.6% Prosetta Biosciences, Inc., Series D* ,@,(a) 133,263 $ 538,383 Tolero Pharmaceuticals, Inc. Series B* ,@,(a) 448,284 578,286 PHARMACEUTICALS—1.3% Intarcia Therapeutics, Inc., Series DD* ,@ 41,238 TOTAL PREFERRED STOCKS (Cost $3,287,452) RIGHTS—0.0% SHARES VALUE BIOTECHNOLOGY—0% Dyax Corp.* ,@ 21,650 – Neuralstem, Inc., 1/8/2019* ,@ 250,375 – – TOTAL RIGHTS (Cost $0) – REAL ESTATE INVESTMENT TRUST—1.8% SHARES VALUE SPECIALIZED—1.8% CyrusOne, Inc. 74,342 (Cost $2,511,768) SPECIAL PURPOSE VEHICLE—0.5% SHARES VALUE CONSUMER FINANCE—0.5% JS Kred SPV I, LLC. @ 775,134 (Cost $775,134) Total Investments (Cost $166,782,377) (b) 100.6 % Liabilities in Excess of Other Assets (0.6 )% ) NET ASSETS 100.0 % $ - 33 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments October 31, 2016 (Continued) (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities Note 11. (b) At October 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $171,062,766, amounted to $13,629,925 which consisted of aggregate gross unrealized appreciation of , 843 and aggregate gross unrealized depreciation of $16, * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 10/31/2016 Intarcia Therapeutics, Inc., Series DD 03/27/14 $ % $ % JS Kred SPV I, LLC. 06/26/15 % % Neuralstem, Inc. 01/03/14 0 % 0 % Dyax Corp . 05/01/15 0 % 0 % Dyax Corp . 08/14/15 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 4,274,326 2.33 % Industry classifications are unaudited. See Notes to Financial Statements. - 34 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities October 31, 2016 Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 3,387,161,011 $ 71,832,927 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 2,613,149 310,373 Cash and cash equivalents 162,734,007 5,066,576 Receivable for investment securities sold 55,726,010 1,493,726 Receivable for shares of beneficial interest sold 6,912,710 148,749 Dividends and interest receivable 808,711 10,660 Receivable from Investment Manager 1,498 334 Prepaid expenses 378,152 54,752 Total Assets 3,616,335,248 78,918,097 LIABILITIES: Payable for investment securities purchased 53,155,439 2,994,347 Payable for shares of beneficial interest redeemed 12,589,659 37,355 Accrued investment advisory fees 2,241,953 35,178 Accrued transfer agent fees 928,415 24,079 Accrued distribution fees 250,664 15,717 Accrued administrative fees 84,511 1,759 Accrued shareholder servicing fees 768,106 4,763 Accrued shareholder administrative fees 30,731 848 Accrued other expenses 274,198 39,001 Total Liabilities 70,323,676 3,153,047 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 3,142,903,083 73,576,008 Undistributed net investment income (accumulated loss) (1,995,590 ) (201,584 ) Undistributed net realized gain (accumulated realized loss) (23,479,544 ) (4,046,416 ) Net unrealized appreciation on investments 428,583,623 6,437,042 NET ASSETS $ $ * Identified cost $ 2,958,150,591 $ 65,360,546 ** Identified cost $ 3,039,946 $ 345,712 See Notes to Financial Statements. - 35 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund NET ASSETS BY CLASS: Class A $ — $ 25,523,976 Class C $ — $ 12,021,213 Class I $ 2,965,503,229 $ 22,527,376 Class R $ 578,296,365 $ — Class Z $ — $ 15,692,485 Class Z-2 $ 2,211,978 $ — SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A — 1,065,601 Class C — 516,583 Class I 112,165,019 936,168 Class R 24,065,775 — Class Z — 645,751 Class Z-2 83,652 — NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ — $ 23.95 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ — $ 25.28 Class C — Net Asset Value Per Share Class C $ — $ 23.27 Class I — Net Asset Value Per Share Class I $ 26.44 $ 24.06 Class R — Net Asset Value Per Share Class R $ 24.03 $ — Class Z — Net Asset Value Per Share Class Z $ — $ 24.30 Class Z-2 — Net Asset Value Per Share Class Z-2 $ 26.44 $ — See Notes to Financial Statements. - 36 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 87,810,989 $ 183,576,022 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 1,247,807 1,116,669 Cash and cash equivalents 4,523,077 1,095,419 Receivable for investment securities sold 3,469,208 219,151 Receivable for shares of beneficial interest sold 179,518 243,584 Dividends and interest receivable 142,389 3,846 Receivable from Investment Manager 1,505 2,472 Prepaid expenses 25,076 83,192 Total Assets 97,399,569 186,340,355 LIABILITIES: Payable for investment securities purchased 1,655,284 417,671 Payable for shares of beneficial interest redeemed 558,300 1,879,837 Accrued investment advisory fees 64,180 135,042 Accrued transfer agent fees 54,664 123,926 Accrued distribution fees 5,762 5,606 Accrued administrative fees 2,322 4,585 Accrued shareholder servicing fees 21,102 32,344 Accrued shareholder administrative fees 844 1,667 Accrued other expenses 49,569 89,275 Total Liabilities 2,412,027 2,689,953 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 374,764,657 177,926,129 Undistributed net investment income (accumulated loss) (414,655 ) (1,414,336 ) Undistributed net realized gain (accumulated realized loss) (281,188,335 ) (10,771,705 ) Net unrealized appreciation on investments 1,825,875 17,910,314 NET ASSETS $ $ * Identified cost $ 85,245,318 $ 164,830,624 ** Identified cost $ 1,987,603 $ 1,951,753 See Notes to Financial Statements. - 37 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities October 31, 2016 (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund NET ASSETS BY CLASS: Class I $ 81,781,953 $ 129,187,966 Class R $ 13,092,442 $ 12,674,748 Class Z-2 $ 113,147 $ 41,787,688 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class I 3,788,382 8,712,403 Class R 655,951 1,000,746 Class Z-2 5,241 2,816,009 NET ASSET VALUE PER SHARE: Class I — Net Asset Value Per Share Class I $ 21.59 $ 14.83 Class R — Net Asset Value Per Share Class R $ 19.96 $ 12.67 Class Z-2 — Net Asset Value Per Share Class Z-2 $ 21.59 $ 14.84 See Notes to Financial Statements. - 38 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the year ended October 31, 2016 Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund INCOME: Dividends (net of foreign withholding taxes*) $ 43,927,011 $ 746,400 Interest from a ffiliate d securities – Note 11 5,195 — Interest 253,531 4,746 Total Income 44,185,737 751,146 EXPENSES: Advisory fees — Note 3(a) 27,007,429 454,860 Distribution fees — Note 3(c) Class A — 65,508 Class C — 94,942 Class R 3,019,847 — Shareholder servicing fees — Note 3(k) 9,211,226 60,558 Shareholder administrative fees — Note 3(f) 368,456 9,429 Administration fees — Note 3(b) 1,013,254 19,549 Custodian fees 215,086 53,681 Transfer agent fees and expenses — Note 3(f) 2,126,664 59,461 Printing fees 269,032 12,122 Professional fees 228,993 31,489 Registration fees 129,550 69,867 Trustee fees — Note 3(g) 149,954 3,044 Fund accounting fees 484,583 13,419 Miscellaneous 164,215 6,957 Total Expenses 44,388,289 954,886 Less, expense reimbursements/waivers — Note 3(a) (1,497 ) (77,154 ) Net Expenses 44,386,792 877,732 NET INVESTMENT LOSS (201,055 ) (126,586 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain (loss) on investments 37,369,675 (2,931,971 ) Net realized (loss) on foreign currency transactions (26,235 ) — Net change in unrealized appreciation (depreciation) on investments and foreign currency (44,333,940 ) 3,016,621 Net realized and unrealized gain (loss) on investments and foreign currency (6,990,500 ) 84,650 NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ 185,581 $ (—) See Notes to Financial Statements. - 39 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the year ended October 31, 2016 (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund INCOME: Dividends (net of foreign withholding taxes*) $ 1,142,966 $ 1,543,832 Interest from affiliate d securities – Note 11 177 — Interest 6,709 2,892 Total Income 1,149,852 1,546,724 EXPENSES: Advisory fees — Note 3(a) 867,237 2,100,027 Distribution fees — Note 3(c) Class R 74,682 73,410 Shareholder servicing fees — Note 3(k) 285,265 632,243 Shareholder administrative fees — Note 3(f) 11,411 25,926 Administration fees — Note 3(b) 31,380 71,297 Custodian fees 48,926 57,233 Interest expenses 422 7,633 Transfer agent fees and expenses — Note 3(f) 104,328 184,077 Printing fees 8,400 31,640 Professional fees 41,944 50,169 Registration fees 4,624 78,999 Trustee fees — Note 3(g) 4,555 9,939 Fund accounting fees 15,985 33,021 Miscellaneous 10,416 19,649 Total Expenses 1,509,575 3,375,263 Less, expense reimbursements/waivers — Note 3(a) (1,505 ) (5,044 ) Net Expenses 1,508,070 3,370,219 NET INVESTMENT LOSS (358,218 ) (1,823,495 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized (loss) on investments (1,167,951 ) (4,997,816 ) Net change in unrealized (depreciation) on investmentsand foreign currency (3,985,970 ) (11,918,205 ) Net realized and unrealized (loss) on investments and foreign currency (5,153,921 ) (16,916,021 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ — $ 1,093 See Notes to Financial Statements. - 40 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets Alger Capital Appreciation Institutional Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (201,055 ) $ (5,661,878 ) Net realized gain on investments and foreign currency 37,343,440 293,239,703 Net change in unrealized appreciation (depreciation) on investments and foreign currency (44,333,940 ) 25,070,288 Net increase (decrease) in net assets resulting from operations (7,191,555 ) 312,648,113 Dividends and distributions to shareholders from: Net realized gains: Class I (229,560,756 ) (321,833,735 ) Class R (50,476,174 ) (64,146,416 ) Total dividends and distributions to shareholders (280,036,930 ) (385,980,151 ) Increase (decrease) from shares of beneficial interest transactions: Class I 2,523,291 693,918,464 Class R (22,254,736 ) 144,649,699 Class Z-2 2,241,803 — Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (17,489,642 ) 838,568,163 Total increase (decrease) (304,718,127 ) 765,236,125 Net Assets: Beginning of period 3,850,729,699 3,085,493,574 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,995,590 ) $ (9,105,013 ) See Notes to Financial Statements. - 41 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Continued) Alger Capital Appreciation Focus Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (126,586 ) $ (42,037 ) Net realized gain (loss) on investments and foreign currency (2,931,971 ) 2,309,907 Net change in unrealized appreciation on investments and foreign currency 3,016,621 1,268,548 Net increase (decrease) in net assets resulting from operations (41,936 ) 3,536,418 Dividends and distributions to shareholders from: Net realized gains: Class A (316,452 ) — Class C (87,313 ) — Class I (274,831 ) — Class Z (120,412 ) — Total dividends and distributions to shareholders (799,008 ) — Increase (decrease) from shares of beneficial interest transactions: Class A 1,889,920 16,877,719 Class C 5,527,847 3,632,471 Class I (1,671,101 ) 10,433,186 Class Z 12,186,549 2,241,175 Net increase from shares of beneficial interest transactions — Note 6(a) 17,933,215 33,184,551 Redemption Fees: Class A — 180 Total Redemption Fees — Note 6(b) — 180 Total increase 17,092,271 36,721,149 Net Assets: Beginning of period 58,672,779 21,951,630 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (201,584 ) $ (164,935 ) See Notes to Financial Statements. - 42 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Continued) Alger Mid Cap Growth Institutional Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (358,218 ) $ (930,358 ) Net realized gain (loss) on investments, options and foreign currency (1,167,951 ) 6,170,964 Net change in unrealized depreciation on investments, options and foreign currency (3,985,970 ) (2,145,464 ) Net increase (decrease) in net assets resulting from operations (5,512,139 ) 3,095,142 Increase (decrease) from shares of beneficial interest transactions: Class I (28,525,268 ) (20,175,331 ) Class R (3,868,604 ) (4,520,619 ) Class Z-2 115,000 — Net decrease from shares of beneficial interest transactions — Note 6(a) (32,278,872 ) (24,695,950 ) Total decrease (37,791,011 ) (21,600,808 ) Net Assets: Beginning of period 132,778,553 154,379,361 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (414,655 ) $ (1,080,394 ) See Notes to Financial Statements. - 43 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Continued) Alger Small Cap Growth Institutional Fund For the For the Year Ended Year Ended October 31, 2016 October 31, 2015 Net investment loss $ (1,823,495 ) $ (4,446,611 ) Net realized gain (loss) on investments and foreign currency (4,997,816 ) 116,168,863 Net change in unrealized depreciation on investments and foreign currency (11,918,205 ) (95,572,078 ) Net increase (decrease) in net assets resulting from operations (18,739,516 ) 16,150,174 Dividends and distributions to shareholders from: Net realized gains: Class I (112,158,310 ) (115,227,005 ) Class R (6,331,284 ) (5,978,217 ) Total dividends and distributions to shareholders (118,489,594 ) (121,205,222 ) Increase (decrease) from shares of beneficial interest transactions: Class I (100,429,539 ) (202,968,640 ) Class R 1,229,629 (6,964,356 ) Class Z-2 44,313,480 — Net decrease from shares of beneficial interest transactions — Note 6(a) (54,886,430 ) (209,932,996 ) Total decrease (192,115,540 ) (314,988,044 ) Net Assets: Beginning of period 375,765,942 690,753,986 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,414,336 ) $ (3,790,706 ) See Notes to Financial Statements. - 44 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Capital Appreciation Institutional Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 28.48 $ 29.34 $ 28.21 $ 22.85 $ 20.88 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) 0.02 (0.02 ) (0.02 ) 0.16 0.09 Net realized and unrealized gain (loss) on investments (0.02 ) 2.46 4.57 6.21 2.64 Total from investment operations – 2.44 4.55 6.37 2.73 Dividends from net investment income – – (0.01 ) (0.17 ) – Distributions from net realized gains (2.04 ) (3.30 ) (3.41 ) (0.84 ) (0.76 ) Net asset value, end of period $ 26.44 $ 28.48 $ 29.34 $ 28.21 $ 22.85 Total return (0.08 )% 8.96 % 17.63 % 29.02 % 13.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,965,503 $ 3,194,261 $ 2,555,737 $ 1,958,405 $ 1,470,078 Ratio of gross expenses to average net assets 1.12 % 1.12 % 1.16 % 1.19 % 1.19 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.12 % 1.12 % 1.16 % 1.19 % 1.19 % Ratio of net investment income (loss) to average net assets 0.07 % (0.07 )% (0.07 )% 0.65 % 0.41 % Portfolio turnover rate 94.56 % 136.03 %(ii) 136.20%(iii) 124.43 % 137.16 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Amount excludes redemption in kind transaction of $294,638,130. Please see note 6 to the financial statements. (iii) Amount excludes redemption in kind transaction of $71,436,408. - 45 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Capital Appreciation Institutional Fund Class R Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 26.19 $ 27.35 $ 26.63 $ 21.76 $ 20.01 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) (0.10 ) (0.15 ) (0.14 ) 0.04 (0.02 ) Net realized and unrealized gain (loss) on investments (0.02 ) 2.29 4.27 5.87 2.53 Total from investment operations (0.12 ) 2.14 4.13 5.91 2.51 Dividends from net investment income – – – (0.20 ) – Distributions from net realized gains (2.04 ) (3.30 ) (3.41 ) (0.84 ) (0.76 ) Net asset value, end of period $ 24.03 $ 26.19 $ 27.35 $ 26.63 $ 21.76 Total return (0.57 )% 8.46 % 17.04 % 28.35 % 13.20 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 578,297 $ 656,469 $ 529,757 $ 442,449 $ 347,634 Ratio of gross expenses to average net assets 1.61 % 1.61 % 1.64 % 1.69 % 1.69 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.61 % 1.61 % 1.64 % 1.69 % 1.69 % Ratio of net investment income (loss) to average net assets (0.41 )% (0.57 )% (0.55 )% 0.17 % (0.09 )% Portfolio turnover rate 94.56 % 136.03 %(ii) 136.20%(iii) 124.43 % 137.16 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Amount excludes redemption in kind transaction of $294,638,130. Please see note 6 to the financial statements. (iii) Amount excludes redemption in kind transaction of $71,436,408. - 46 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Capital Appreciation Institutional Fund Class Z-2 From 10/14/2016 (commencement of operations) to 10/31/2016 (i) Net asset value, beginning of period $ 26.67 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.01 Net realized and unrealized loss on investments (0.24 ) Total from investment operations (0.23 ) Net asset value, end of period $ 26.44 Total return (0.86 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,212 Ratio of gross expenses to average net assets 3.11 % Ratio of expense reimbursements to average net assets (2.16 )% Ratio of net expenses to average net assets 0.95 % Ratio of net investment income (loss) to average net assets 1.29 % Portfolio turnover rate 94.56 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. - 47 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Capital Appreciation Focus Class A Fund From 12/31/2012 (commencement Yearended Yearended Yearended of operations) to 10/31/2016 10/31/2015 10/31/2014 10/31/2013 (i) Net asset value, beginning of period $ 24.13 $ 22.01 $ 18.69 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.02 ) (0.04 ) (0.01 ) Net realized and unrealized gain on investments 0.12 2.14 3.36 4.00 Total from investment operations 0.09 2.12 3.32 3.99 Distributions from net realized gains (0.27 ) – – – Net asset value, end of period $ 23.95 $ 24.13 $ 22.01 $ 18.69 Total return (iii) 0.36 % 9.63 % 17.76 % 27.14 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 25,524 $ 23,961 $ 5,158 $ 3,496 Ratio of gross expenses to average net assets 1.26 % 1.48 % 2.38 % 2.49 % Ratio of expense reimbursements to average net assets (0.07 )% (0.18 )% (1.08 )% (1.19 )% Ratio of net expenses to average net assets 1.19 % 1.30 % 1.30 % 1.30 % Ratio of net investment income (loss) to average net assets (0.13 )% (0.08 )% (0.19 )% (0.09 )% Portfolio turnover rate 127.40 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 48 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Capital Appreciation Focus Class C Fund From 12/31/2012 (commencement Year ended Year ended Year ended of operations) to 10/31/2016 10/31/2015 10/31/2014 10/31/2013 (i) Net asset value, beginning of period $ 23.62 $ 21.71 $ 18.58 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.20 ) (0.20 ) (0.19 ) (0.11 ) Net realized and unrealized gain on investments 0.12 2.11 3.32 3.99 Total from investment operations (0.08 ) 1.91 3.13 3.88 Distributions from net realized gains (0.27 ) – – – Net asset value, end of period $ 23.27 $ 23.62 $ 21.71 $ 18.58 Total return (iii) (0.36 )% 8.80 % 16.85 % 26.39 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 12,021 $ 6,542 $ 2,635 $ 1,913 Ratio of gross expenses to average net assets 2.03 % 2.25 % 3.14 % 3.27 % Ratio of expense reimbursements to average net assets (0.10 )% (0.20 )% (1.09 )% (1.22 )% Ratio of net expenses to average net assets 1.93 % 2.05 % 2.05 % 2.05 % Ratio of net investment income (loss) to average net assets (0.87 )% (0.85 )% (0.94 )% (0.83 )% Portfolio turnover rate 127.40 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 49 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Capital Appreciation Focus Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 24.23 $ 22.07 $ 18.72 $ 14.53 $ 13.75 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (i) (0.02 ) 0.01 (0.01 ) 0.15 (0.03 ) Net realized and unrealized gain on investments 0.12 2.15 3.36 4.04 0.81 Total from investment operations 0.10 2.16 3.35 4.19 0.78 Distributions from net realized gains (0.27 ) – Net asset value, end of period $ 24.06 $ 24.23 $ 22.07 $ 18.72 $ 14.53 Total return (ii) 0.40 % 9.79 % 17.90 % 28.84 % 5.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 22,527 $ 24,487 $ 12,897 $ 8,684 $ 15,101 Ratio of gross expenses to average net assets 1.30 % 1.49 % 2.36 % 2.32 % 1.83 % Ratio of expense reimbursements to average net assets (0.15 )% (0.34 )% (1.21 )% (0.94 )% – Ratio of net expenses to average net assets 1.15 % 1.15 % 1.15 % 1.38 % 1.83 % Ratio of net investment income (loss) to average net assets (0.09 )% 0.03 % (0.04 )% 0.95 % (0.22 )% Portfolio turnover rate 127.40 % 182.58 % 153.69 % 166.61 % 153.72 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. (ii) Does not reflect the effect of sales charges, if applicable. - 50 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Capital Appreciation Focus Class Z Fund From 12/31/2012 (commencement Year ended Year ended of operations) to 10/31/2016 10/31/2015 10/31/2014 10/31/2013 (i) Net asset value, beginning of period $ 24.41 $ 22.17 $ 18.75 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.03 0.07 0.05 0.04 Net realized and unrealized gain on investments 0.13 2.17 3.37 4.01 Total from investment operations 0.16 2.24 3.42 4.05 Distributions from net realized gains (0.27 ) – – – Net asset value, end of period $ 24.30 $ 24.41 $ 22.17 $ 18.75 Total return (iii) 0.64 % 10.10 % 18.24 % 27.55 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 15,693 $ 3,683 $ 1,262 $ 128 Ratio of gross expenses to average net assets 1.05 % 1.50 % 4.78 % 10.11 % Ratio of expense reimbursements to average net assets (0.12 )% (0.61 )% (3.89 )% (9.22 )% Ratio of net expenses to average net assets 0.93 % 0.89 % 0.89 % 0.89 % Ratio of net investment income (loss) to average net assets 0.12 % 0.30 % 0.23 % 0.32 % Portfolio turnover rate 127.40 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 51 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Mid Cap Growth Institutional Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 22.54 $ 22.18 $ 19.43 $ 14.59 $ 13.50 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.05 ) (0.13 ) (0.07 ) (0.03 ) – Net realized and unrealized gain (loss) on investments (0.90 ) 0.49 2.82 4.91 1.09 Total from investment operations (0.95 ) 0.36 2.75 4.88 1.09 Dividends from net investment income – – – (0.04 ) – Net asset value, end of period $ 21.59 $ 22.54 $ 22.18 $ 19.43 $ 14.59 Total return (4.21 )% 1.62 % 14.15 % 33.41 % 8.10 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 81,782 $ 114,984 $ 132,426 $ 157,391 $ 182,087 Ratio of gross expenses to average net assets 1.25 % 1.20 % 1.30 % 1.29 % 1.23 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.25 % 1.20 % 1.30 % 1.29 % 1.23 % Ratio of net investment income (loss) to average net assets (0.24 )% (0.55 )% (0.32 )% (0.19 )% 0.02 % Portfolio turnover rate 95.75 % 120.97 % 192.15 % 153.89 % 232.99 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. - 52 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Mid Cap Growth Institutional Fund Class R Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 20.96 $ 20.74 $ 18.26 $ 13.81 $ 12.85 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.16 ) (0.23 ) (0.16 ) (0.11 ) (0.07 ) Net realized and unrealized gain (loss) on investments (0.84 ) 0.45 2.64 4.63 1.03 Total from investment operations (1.00 ) 0.22 2.48 4.52 0.96 Dividends from net investment income – – – (0.07 ) – Net asset value, end of period $ 19.96 $ 20.96 $ 20.74 $ 18.26 $ 13.81 Total return (4.82 )% 1.11 % 13.58 % 32.83 % 7.50 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 13,093 $ 17,795 $ 21,953 $ 23,599 $ 26,661 Ratio of gross expenses to average net assets 1.82 % 1.74 % 1.80 % 1.79 % 1.76 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.82 % 1.74 % 1.80 % 1.79 % 1.76 % Ratio of net investment income (loss) to average net assets (0.81 )% (1.08 )% (0.82 )% (0.69 )% (0.50 )% Portfolio turnover rate 95.75 % 120.97 % 192.15 % 153.89 % 232.99 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. - 53 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Mid Cap Growth Institutional Fund Class Z-2 From 10/14/2016 (commencement of operations) to 10/31/2016 (i) Net asset value, beginning of period $ 21.95 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.04 Net realized and unrealized loss on investments (0.40 ) Total from investment operations (0.36 ) Net asset value, end of period $ 21.59 Total return (1.64 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 113 Ratio of gross expenses to average net assets 32.21 % Ratio of expense reimbursements to average net assets (31.16 )% Ratio of net expenses to average net assets 1.05 % Ratio of net investment income (loss) to average net assets 4.35 % Portfolio turnover rate 95.75 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. - 54 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Small Cap Growth Institutional Fund Class I Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 23.10 $ 28.14 $ 33.48 $ 28.16 $ 26.99 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.10 ) (0.20 ) (0.20 ) (0.11 ) (0.15 ) Net realized and unrealized gain (loss) on investments (0.54 ) 0.42 0.60 8.66 2.45 Total from investment operations (0.64 ) 0.22 0.40 8.55 2.30 Distributions from net realized gains (7.63 ) (5.26 ) (5.74 ) (3.23 ) (1.13 ) Net asset value, end of period $ 14.83 $ 23.10 $ 28.14 $ 33.48 $ 28.16 Total return (3.76 )% 0.53 % 1.21 % 33.71 % 8.93 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 129,188 $ 357,189 $ 659,692 $ 936,554 $ 929,237 Ratio of gross expenses to average net assets 1.28 % 1.25 % 1.24 % 1.25 % 1.23 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.28 % 1.25 % 1.24 % 1.25 % 1.23 % Ratio of net investment income (loss) to average net assets (0.67 )% (0.80 )% (0.70 )% (0.38 )% (0.54 )% Portfolio turnover rate 55.08 % 125.72 % 84.10 % 77.38 % 72.43 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. - 55 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Small Cap Growth Institutional Fund Class R Year ended Year ended Year ended Year ended Year ended 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 20.92 $ 26.08 $ 31.58 $ 26.85 $ 25.91 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (i) (0.16 ) (0.29 ) (0.32 ) (0.23 ) (0.28 ) Net realized and unrealized gain (loss) on investments (0.46 ) 0.39 0.56 8.19 2.35 Total from investment operations (0.62 ) 0.10 0.24 7.96 2.07 Distributions from net realized gains (7.63 ) (5.26 ) (5.74 ) (3.23 ) (1.13 ) Net asset value, end of period $ 12.67 $ 20.92 $ 26.08 $ 31.58 $ 26.85 Total return (4.22 )% 0.02 % 0.74 % 33.05 % 8.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 12,675 $ 18,577 $ 31,062 $ 41,022 $ 47,507 Ratio of gross expenses to average net assets 1.80 % 1.74 % 1.72 % 1.73 % 1.73 % Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.80 % 1.74 % 1.72 % 1.73 % 1.73 % Ratio of net investment income (loss) to average net assets (1.20 )% (1.30 )% (1.18 )% (0.83 )% (1.05 )% Portfolio turnover rate 55.08 % 125.72 % 84.10 % 77.38 % 72.43 % See Notes to Financial Statements. (i ) Amount was computed based on average shares outstanding during the period. - 56 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period Alger Small Cap Growth Institutional Fund Class Z-2 From 8/1/2016 (commencement of operations) to 10/31/2016 (i) Net asset value, beginning of period $ 15.35 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) Net realized and unrealized loss on investments (0.48 ) Total from investment operations (0.51 ) Net asset value, end of period $ 14.84 Total return (3.32 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 41,787 Ratio of gross expenses to average net assets 1.07 % Ratio of expense reimbursements to average net assets (0.08 )% Ratio of net expenses to average net assets 0.99 % Ratio of net investment income (loss) to average net assets (0.76 )% Portfolio turnover rate 55.08 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (ii) Amount was computed based on average shares outstanding during the period. - 57 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: The Alger Institutional Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds — Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A, C, I, R, Z and Z-2. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R, Z and Z-2 shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the pro rata allocation of the Fund’s expense other than a Class Expense (not including advisory or custodial fees or other expenses related to the management of the Fund’s assets) to a share class. The Alger Capital Appreciation Institutional Fund and Alger Mid Cap Growth Institutional Fund started offering Class Z-2 shares on October 14, 2016 and Alger Small Cap Growth Institutional Fund started offering Class Z-2 shares on August 1, 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Trust’s Board of Trustees (“Board”). Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on - 58 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Funds are open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or - 59 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Board and comprised of representatives of the Trust’s investment adviser. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. - 60 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statements of Operations. (e) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of a Fund’s total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of October 31, (f) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Funds on the ex-dividend date. Dividends from net investment income and distributions from net realized gains are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Fund’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done - 61 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) annually at fiscal year end and have no impact on the net asset values of the Funds and are designed to present each Fund’s capital accounts on a tax basis. (g) Federal Income Taxes: It is each Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the Funds’ tax returns remains open for the tax years 2013-2016. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (h) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Fund’s operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (i) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. All such estimates are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the year ended October 31, 2016 , is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Tier 3 Tier 4 Tier 5 Actual Rate Alger Capital Appreciation Institutional Fund (a) 0.810 % 0.650 % 0.600 % 0.550 % 0.450 % 0.730 % Alger Capital Appreciation Focus Fund (b) 0.710 0.600 — — — 0.710 - 62 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Tier 1 Tier 2 Tier 3 Tier 4 Tier 5 Actual Rate Alger Mid Cap Growth Institutional Fund (b) 0.760 0.700 — — — 0.760 Alger Small Cap Growth Institutional Fund (b) 0.810 0.750 — — — 0.810 (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 to $3 billion, Tier 3 rate is paid on assets in between $3 to $4 billion, Tier 4 rate is paid on assets between $4 to $5 billion, and Tier 5 rate is paid on assets in excess of $5 billion. (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. Alger Management has established expense caps for several shares classes, effective through May 31, 2017, for the Alger Capital Appreciation Focus Fund and October 13, 2017, for the Alger Capital Appreciation Institutional Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund, whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expenses and extraordinary expenses) exceed the rates, based on average daily net assets, listed below: FEES WAIVED / REIMBURSED FOR THE YEAR CLASS ENDED OCTOBER 31, A C I R Z Z-2 Alger Capital Appreciation Institutional Fund – 0.95 % $ 1,497 Alger Capital Appreciation Focus Fund* 1.15% 1.90% 1.15% – 0.95 % – 77,154 Alger Mid Cap Growth Institutional Fund – 1.05 1,505 Alger Small Cap Growth Institutional Fund – 0.99 5,044 *Prior to March 1, 2016, the expense cap for the Alger Capital Appreciation Focus Fund Class A was 1.30%, Class C was 2.05% Class I was 1.15% and Class Z was 0.89%. Fred Alger Management, Inc. may recoup reimbursed expenses during the one-year term of the expense reimbursement contract if the expense ratio falls below the stated limitation. (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: Class A Shares: The Trust has adopted a Distribution Plan pursuant to which Class A shares of Alger Capital Appreciation Focus Fund pay Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor” or “Alger Inc.”) and an affiliate of Alger Management, a fee at the annual rate of 0.25% of the respective average daily net assets of the Class A shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in - 63 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) distributing and servicing the Class A shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class C Shares: The Trust has adopted a Distribution Plan pursuant to which Class C shares of Alger Capital Appreciation Focus Fund pay Alger Inc. a fee at the annual rate of 1% of the average daily net assets of the Class C shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class C shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class R Shares: The Trust has adopted a Distribution Plan pursuant to which Class R shares of each Fund issuing such shares pay Alger Inc. a fee at the annual rate of 0.50% of the respective average daily net assets of the Class R shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class R shares. The fees paid may be more or less than the expenses incurred by the Distributor. (d) Sales Charges: Purchases and sales of shares of the Alger Capital Appreciation Focus Fund may be subject to initial sales charges or contingent deferred sales charges. The contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Trust. For the year ended October 31, 2016, the initial sales charges and contingent deferred sales charges imposed, all of which were retained by Alger Inc., were as follows: CONTINGENT INITIAL SALES DEFERRED SALES CHARGES CHARGES Alger Capital Appreciation Focus Fund $ – $ 1,269 (e) Brokerage Commissions: During the year ended October 31, 2016 , the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund paid Alger Inc. commissions of $1,032,491, $21,114, $27,919 and $68,965, respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A and Class C shares and 0.01% of their respective average daily net assets of the Class I, Class R, Class Z and Class Z-2 shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate Fund, subject to certain limitations, as approved by the Trust’s Board of Trustees. For the year ended October 31, 2016 , Alger Management charged back to the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap - 64 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Growth Institutional Fund, and Alger Small Cap Growth Institutional Fund, $1,325,403, $23,932, $65,932 and $150,291, respectively, for these services, which are included in the transfer agent fees and expenses in the accompanying Statements of Operations. (g) Trustees’ Fees: From November 1, 2015 through February 29, 2016, each trustee who is not affiliated with Alger Management or its affiliates (each, an “Independent Trustee”) received a fee of $25,875 for each board meeting attended, to a maximum of $103,500 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees received additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee received a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. (h) Interfund Trades: The Funds engaged in purchase and sale transactions with funds that have a common investment adviser. For the year ended October 31, 2016, these purchases and sales were as follows: Realized Purchases Sales Gain/(loss) Alger Capital Appreciation Institutional Fund $ 899,850 – – Alger Mid Cap Growth Institutional Fund 94,830 – – Alger Small Cap Growth Institutional Fund – $ 608,470 $ (93,625 ) (i) Interfund Loans: The Funds, may borrow money from other Funds advised by Alger Management for temporary or emergency purposes. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of October 31, 2016. During the year ended October 31, 2016 , Alger Institutional Mid Cap Growth Fund and Alger Small Cap Growth Institutional Fund incurred interest expense of $269 and $7,054, respectively, in connection with interfund loans. - 65 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) (j) Other Transactions With Affiliates: Certain officers of the Trust are directors and officers of Alger Management and the Distributor. At October 31, 2016 , Alger Management and its affiliated entities owned the following shares: SHARE CLASS A C Z Z-2 Alger Capital Appreciation Institutional Fund — — — 3,750 Alger Capital Appreciation Focus Fund 6,878 6,880 35,366 — Alger Mid Cap Growth Institutional Fund — — — 4,556 Alger Small Cap Growth Institutional Fund — — — 6,515 with Alger Inc. whereby Alger Inc. provides Class I shares and Class R shares of the Trust with ongoing servicing of shareholder accounts. As compensation for such services, the Class I shares and Class R shares of each Fund pay Alger Inc. a monthly fee at an annual rate of 0.25% of the value of the average daily net assets of those classes. The fees paid may be more or less than the expenses incurred by the Distributor. NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Funds other than short-term securities for the year ended October 31, 2016 : PURCHASES SALES Alger Capital Appreciation Institutional Fund $ 3,363,419,040 $ 3,572,404,147 Alger Capital Appreciation Focus Fund 101,644,372 86,070,180 Alger Mid Cap Growth Institutional Fund 106,510,587 137,774,984 Alger Small Cap Growth Institutional Fund 143,761,490 311,760,845 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(i). For the year ended October 31, 2016, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Mid Cap Growth Institutional Fund $ 28,397 1.65 % Alger Small Cap Growth Institutional Fund 581,933 1.33 - 66 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) The highest amount borrowed during the year ended October 31, 2016 for each Fund was as follows: HIGHEST BORROWING Alger Mid Cap Growth Institutional Fund $ 1,111,000 Alger Small Cap Growth Institutional Fund 14,611,000 NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into four series. Each series is divided into separate classes. The transactions of shares of beneficial interest were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Institutional Fund Class I: Shares sold 31,404,149 $ 813,769,276 50,542,053 $ 1,431,830,828 Dividends reinvested 8,328,490 222,703,812 11,586,846 312,381,372 Shares redeemed (39,710,653 ) (1,033,949,797 ) (37,104,435 ) (1,050,293,736 ) Net increase $ $ Class R: Shares sold 4,897,737 $ 116,200,047 9,057,734 $ 233,025,489 Dividends reinvested 1,958,801 47,814,339 2,422,309 60,291,275 Shares redeemed (7,855,308 ) (186,269,122 ) (5,783,826 ) (148,667,065 ) Net increase (decrease) ) $ ) $ Class Z-2: Shares sold 83,652 $ 2,241,803 — $ — Net increase $ — $ — - 67 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Focus Fund Class A: Shares sold 739,124 $ 17,427,842 1,183,661 $ 26,976,396 Dividends reinvested 12,944 312,984 — — Shares redeemed (679,452 ) (15,850,906 ) (425,035 ) (10,098,497 ) Net increase $ $ Class C: Shares sold 319,341 $ 7,354,428 178,046 $ 4,152,257 Dividends reinvested 3,659 86,524 — — Shares redeemed (83,332 ) (1,913,105 ) (22,530 ) (519,786 ) Net increase $ $ Class I: Shares sold 477,738 $ 11,361,669 827,893 $ 19,755,163 Dividends reinvested 9,363 227,418 — — Shares redeemed (561,466 ) (13,260,188 ) (401,861 ) (9,321,977 ) Net increase (decrease) ) $ ) $ Class Z: Shares sold 787,965 $ 19,023,071 119,545 $ 2,843,126 Dividends reinvested 4,919 120,412 — — Shares redeemed (298,013 ) (6,956,934 ) (25,582 ) (601,951 ) Net increase $ $ Alger Mid Cap Growth Institutional Fund Class I: Shares sold 468,253 $ 10,046,363 902,649 $ 21,241,975 Shares redeemed (1,780,941 ) (38,571,631 ) (1,770,784 ) (41,417,306 ) Net decrease ) $ ) ) $ ) Class R: Shares sold 134,848 $ 2,706,730 203,467 $ 4,468,737 Shares redeemed (327,778 ) (6,575,334 ) (412,966 ) (8,989,356 ) Net decrease ) $ ) ) $ ) Class Z-2: Shares sold 5,241 $ 115,000 — $ — Net increase $ — $ — - 68 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 SHARES AMOUNT SHARES AMOUNT Alger Small Cap Growth Institutional Fund Class I: Shares sold 2,557,038 $ 40,363,890 2,831,473 $ 69,667,841 Dividends reinvested 7,154,149 109,458,479 4,775,991 111,758,197 Shares redeemed (16,460,370 ) (250,251,908 ) (15,587,700 ) (384,394,678 ) Net decrease (6,749,183) $ $ Class R: Shares sold 182,259 $ 2,391,486 227,162 $ 5,071,784 Dividends reinvested 449,925 5,907,509 259,849 5,532,180 Shares redeemed (519,276 ) (7,069,366 ) (790,204 ) (17,568,320 ) Net increase (decrease) $ $ ) Class Z-2: Shares sold 2,959,159 $ 46,531,746 — $ — Shares redeemed (143,150 ) (2,218,266 ) — — Net increase $ — $ — (b) Redemption Fee: Prior to March 1, 2015, the Alger Capital Appreciation Focus Fund imposed a 2.00% redemption fee on certain Class A and Class C Fund shares redeemed (including shares redeemed by exchange) within 30 days after such shares were acquired. Since March 1, 2015, the redemption fee is no longer imposed. During the year ended October 31, 2015, shares redeemed for the Class I shares of Alger Capital Appreciation Institutional Fund include redemption-in-kind transactions of 10,621,246 shares valued at $307,755,100. The Fund had realized gains on these transactions of $47,725,674. NOTE 7 — Income Tax Information: The tax character of distributions paid during the year ended October 31, 2016 and the year ended October 31, 2015 were as follows: FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 Alger Capital Appreciation Institutional Fund Distributions paid from: Ordinary Income — $ 63,722,024 Long-term capital gain $ 280,036,930 322,258,127 Total distributions paid $ $ - 69 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FOR THE YEAR ENDED FOR THE YEAR ENDED OCTOBER 31, 2016 OCTOBER 31, 2015 Alger Capital Appreciation Focus Fund Distributions paid from: Ordinary Income — — Long-term capital gain 799,008 — Total distributions paid $ — Alger Mid Cap Growth Institutional Fund Distributions paid from: Ordinary Income — — Long-term capital gain — — Total distributions paid — — Alger Small Cap Growth Institutional Fund Distributions paid from: Ordinary Income — — Long-term capital gain 118,489,594 121,205,222 Total distributions paid $ $ As of October 31, 2016 the components of accumulated gains (losses) on a tax basis were as follows: Alger Capital Appreciation Institutional Fund Undistributed ordinary income — Undistributed long-term gains $ 25,628,298 Net accumulated earnings 25,628,298 Capital loss carryforwards — Late year ordinary income losses (1,333,556 ) Net unrealized appreciation 378,813,747 Total accumulated earnings $ 403,108,489 Alger Capital Appreciation Focus Fund Undistributed ordinary income — Undistributed long-term gains — Net accumulated earnings — Capital loss carryforwards (1,858,285 ) Late year ordinary income losses (188,552 ) Net unrealized appreciation 4,235,878 Total accumulated earnings $ 2,189,041 - 70 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Institutional Fund Undistributed ordinary income — Undistributed long-term gains — Net accumulated earnings — Capital loss carryforwards (281,207,615 ) Late year ordinary income losses (414,655 ) Net unrealized appreciation 1,845,156 Total accumulated losses $ (279,777,114 ) Alger Small Cap Growth Institutional Fund Undistributed ordinary income — Undistributed long-term gains — Net accumulated earnings — Capital loss carryforwards (6,331,009 ) Late year ordinary income losses (1,574,643 ) Net unrealized appreciation 13,629,925 Total accumulated earnings $ 5,724,273 At October 31, 2016, the Funds, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains until the earlier of their utilization or expiration. Alger Capital Alger Capital Alger Mid Alger Small Appreciation Appreciation Focus Cap Growth Cap Growth Expiration Dates Institutional Fund Fund Institutional Fund Institutional Fund POST ACT — $ 1,858,285 $ 1,083,689 $ 6,331,009 2017 — — 280,123,926 — Total — 1,858,285 281,207,615 6,331,009 Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds after October 31, 2011 will not be subject to expiration. In addition, losses incurred after October 31, 2011 must be utilized prior to the utilization of capital loss carryforwards above. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, U.S. Internal Revenue Code Section 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. Permanent differences, primarily from net operating losses and real estate investment trusts and partnership investments sold by the Funds, resulted in the following reclassifications among each Fund’s components of net assets at October 31, 2016. - 71 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) The Funds accrue tax on unrealized gains in foreign jurisdictions that impose a foreign capital tax. Alger Capital Appreciation Institutional Fund Accumulated undistributed net investment income (accumulated loss) $ 7,310,478 Accumulated net realized gain (accumulated realized loss) $ 3,019,783 Paid-in Capital $ (10,330,261 ) Alger Capital Appreciation Focus Fund Accumulated undistributed net investment income (accumulated loss) $ 89,937 Accumulated net realized gain (accumulated realized loss) $ 113,663 Paid-in Capital $ (203,600 ) Alger Mid Cap Growth Institutional Fund Accumulated undistributed net investment income (accumulated loss) $ 1,023,957 Accumulated net realized gain (accumulated realized loss) $ 168,771 Paid-in Capital $ (1,192,728 ) Alger Small Cap Growth Institutional Fund Accumulated undistributed net investment income (accumulated loss) $ 4,199,865 Accumulated net realized gain (accumulated realized loss) $ 105,948 Paid-in Capital $ (4,305,813 ) NOTE 8 — Fair Value Measurements The following is a summary of the inputs used as of October 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 592,288,699 $ 592,288,699 — —* Consumer Staples 236,408,268 236,408,268 — — Energy 60,622,775 60,622,775 — — Financials 56,737,597 56,737,597 — — Health Care 544,690,277 544,690,277 — — Industrials 264,846,926 264,846,926 — — Information Technology 1,479,757,123 1,477,928,544 — 1,828,579 Materials 50,404,711 50,404,711 — — Telecommunication Services 13,073,348 13,073,348 — — TOTAL COMMON STOCKS $ $ — $ - 72 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 CORPORATE BONDS Consumer Discretionary 574,662 — — 574,662 MASTER LIMITED PARTNERSHIP Financials 31,512,570 31,512,570 — — PREFERRED STOCKS Consumer Discretionary 1,475,318 — — 1,475,318 * Health Care 6,368,801 — — 6,368,801 Information Technology 8,429,137 — — 8,429,137 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 17,905,972 17,905,972 — — Real Estate 24,114,807 24,114,807 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Consumer Discretionary 563,169 — — 563,169 TOTAL INVESTMENTS IN SECURITIES $ $ — $ *Alger Capital Appreciation Institutional Fund’s shares of Choicestream Inc. common stock and preferred stock are classified as a Level 3 investment and are fair valued at zero as of October 31, 2016. Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 12,294,275 $ 12,294,275 — — Consumer Staples 4,039,096 4,039,096 — — Energy 1,601,840 1,601,840 — — Financials 1,266,570 1,266,570 — — Health Care 10,691,733 10,691,733 — — Industrials 5,211,787 5,211,787 — — Information Technology 33,580,980 33,580,980 — — Materials 545,688 545,688 — — Telecommunication Services 278,223 278,223 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 886,913 886,913 — — PREFERRED STOCKS Health Care 310,373 — — 310,373 REAL ESTATE INVESTMENT TRUST Real Estate 1,435,822 1,435,822 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 73 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 18,436,122 $ 18,436,122 — —* Consumer Staples 4,615,954 4,615,954 — — Energy 1,048,797 1,048,797 — — Financials 4,476,896 4,476,896 — — Health Care 14,252,685 14,252,685 — — Industrials 11,761,430 11,761,430 — — Information Technology 23,224,001 23,128,942 — 95,059 Materials 4,546,318 4,546,318 — — Telecommunication Services 1,105,481 1,105,481 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Consumer Discretionary 17,128 — — 17,128 PREFERRED STOCKS Consumer Discretionary 85,428 — — 85,428 * Health Care 1,561,278 — — 1,561,278 Information Technology 438,169 — — 438,169 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 472,691 472,691 — — Real Estate 2,749,873 2,749,873 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — SPECIAL PURPOSE VEHICLE Financials 249,760 — — 249,760 WARRANTS Consumer Discretionary 16,785 — — 16,785 TOTAL INVESTMENTS IN SECURITIES $ $ — $ * Alger Mid Cap Growth Institutional Fund’s shares of Choicestream Inc. common stock and preferred stock are classified as a Level 3 investment and are fair valued at zero as of October 31, 2016 Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 15,637,801 $ 15,637,801 — — Consumer Staples 4,962,386 4,962,386 — — Energy 2,406,147 2,406,147 — — Financials 7,120,551 7,120,551 — — Health Care 60,365,136 60,365,136 — — Industrials 14,364,576 14,364,576 — — Information Technology 67,719,378 67,719,378 — — Materials 4,525,993 4,525,993 — — TOTAL COMMON STOCKS $ $ — — - 74 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 PREFERRED STOCKS Health Care 3,468,884 — — 3,468,884 REAL ESTATE INVESTMENT TRUST Real Estate 3,316,397 3,316,397 — — RIGHTS Health Care — — —* —** SPECIAL PURPOSE VEHICLE Financials 805,442 — — 805,442 TOTAL INVESTMENTS IN SECURITIES $ $ — $ *Alger Small Cap Growth Institutional Fund’s holdings of Neuralstern, Inc. rights are classified as a Level 2 investment and are fair valued at zero as of October 31, 2016. **Alger Small Cap Growth Institutional Fund’s holdings of Dyax Corp.’s Inc. rights are classified as a Level 3 investment and fair valued at zero as of October 31, 2016. FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 2,203,626 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (375,047 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 1,828,579 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (375,047 ) - 75 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Corporate Bonds Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 574,087 Purchases and sales – Purchases 575 Sales – Closing balance at October 31, 2016 574,662 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 574,087 Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 15,625,491 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 647,765 Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 16,273,256 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 647,765 - 76 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Warrants Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,918 ) Purchases and sales – Purchases 574,087 Sales – Closing balance at October 31, 2016 563,169 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (10,918 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2015 $ 345,713 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (35,340 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 310,373 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (35,340 ) - 77 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 115,585 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (20,526 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 95,059 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (20,526 ) Alger Mid Cap Growth Institutional Fund Corporate Bonds Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 17,111 Purchases and sales – Purchases 17 Sales – Closing balance at October 31, 2016 17,128 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 17,111 - 78 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 2,711,929 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (627,054 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 2,084,875 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (627,054 ) Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 240,362 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 9,398 Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 249,760 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 9,398 - 79 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Warrants Opening balance at November 1, 2015 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (326 ) Purchases and sales – Purchases 17,111 Sales – Closing balance at October 31, 2016 16,785 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (326 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 3,505,601 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (36,717 ) Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 3,468,884 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ (36,717 ) - 80 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Rights Opening balance at November 1, 2015 $ –* Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 – The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ –* *Alger Small Cap Growth Institutional Fund’s Level 3 rights are fair valued at zero at the beginning and ending of the period. Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 775,134 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 30,308 Purchases and sales – Purchases – Sales – Closing balance at October 31, 2016 805,442 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 10/31/2016 $ 30,308 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of October 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 81 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobservable Weighted Average Methodology October 31, 2016 Input Input/Range Inputs Alger Capital Appreciation Institutional Fund Common Stocks $ - Income Discount Rate 40% N/A Approach Common Stocks 1,828,579 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 1.3-3.3 Years Preferred Stocks 1,475,318 Income Discount Rate 40% N/A Approach Preferred Stocks 6,368,801 Market Scenario 80 to 100% N/A Approach Probability Time to Exit 1.0-2.5 Years Volatility 67.8% Preferred Stocks 8,429,137 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 1.3-3.3 Years Warrants 563,169 Income Discount Rate 40% N/A Approach Corporate Bonds 574,662 Income Discount Rate 40% N/A Approach Alger Capital Appreciation Focus Fund Preferred Stocks $ 310,373 Income Discount Rate 35.5-39.5% N/A Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ - Income Discount Rate 40% N/A Approach Common Stocks 95,059 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 1.3-3.3 Years Preferred Stocks 85,428 Income Discount Rate 40% Approach Preferred Stocks 1,128,459 Income Discount Rate 20.5-39.5% 30.7 % Approach Preferred Stocks 438,169 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 1.3-3.3 Years Preferred Stocks 432,819 Market Scenario 80 to 100% N/A Approach Probability Time to Exit 1.0-2.5 Years - 82 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Volatility 67.8% Special Purpose Vehicle 249,760 Market Revenue Multiple 2.6x-3.1x N/A Approach Warrants 16,785 Income Discount Rate 40% N/A Approach Corporate Bonds 17,128 Income Discount Rate 40% N/A Approach Alger Small Cap Growth Institutional Fund Preferred Stocks 1,116,669 Income Discount Rate 20.5-39.5% 28.9% Approach Preferred Stocks 2,352,215 Market Scenario 80 to 100% N/A Approach Probability Time to Exit 1.0-2.5 Years Volatility 67.8 Special Purpose Vehicle 805,442 Market Revenue Multiple 2.6x-3.1x N/A Approach The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements than those noted in the table above. On October 31, 2016, there were no transfers of securities between Level 1 and Level 2. Certain of the Funds’ assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of October 31, 2016, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 162,734,006 — $ 162,734,006 — Alger Capital Appreciation Focus Fund 5,066,576 — 5,066,576 — Alger Mid Cap Growth Institutional Fund 4,523,077 — 4,523,077 — Alger Small Cap Growth Institutional Fund 1,095,419 — 1,095,419 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities - 83 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the year ended October 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no open derivative instruments as of October 31, 2016. NOTE 10 — Principal Risks: As of October 31, 2016 , the Funds invested a significant portion of their assets in securities in the information technology and Health Care sectors. Changes in economic conditions affecting such sectors would have a greater impact on the Funds and could affect the value, income and/or liquidity of positions in such securities. In the normal course of business, the Funds invest in securities and enter into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Funds may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Funds; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Funds may be exposed to counterparty credit risk, or the risk that an entity with which the Funds have unsettled or open transactions may fail to or be unable to perform on its commitments. The Funds manage counterparty credit risk by entering into transactions only with counterparties that they believe have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Funds to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Funds’ exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally - 84 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Funds. The Funds invest in companies that are not yet available in the public markets and that are accessible only through private equity investments. The Funds may also invest in venture capital or private equity funds, direct private equity investments and other investments that may have limited liquidity. There may be no trading market for these securities, and their sale or transfer be limited or prohibited by contract or legal requirements, or may be dependent on an exit strategy, such as an initial public offering or the sale of a business, which may not occur, or may be dependent on managerial assistance provided by other investors and their willingness to provide additional financial support. The securities may be able to be liquidated, if at all, at disadvantageous prices. As a result, the Funds may be required to hold these positions for several years, if not longer, regardless of adverse price movements. Such positions may cause the Funds to be less liquid than would otherwise be the case. NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Funds because the Funds or their affiliates owned 5% or more of the issuer’s voting securities during all or part of the year ended October 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: - 85 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Shares/Par Shares/Par at at Realized Value at October 31, Purchases/ Sales/ October Gain October Security Conversion Conversion 31, 2016 Interest Income (Loss) 31, 2016 Alger Capital Appreciation Institutional Fund Common Stocks Choicestream, Inc.* 124,658 – – 124,658 – – $ 0 Preferred Stocks Choicestream, Inc. Series A and B* 3,575,473 – – 3,575,473 – – 1,475,318 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 – 574,662 – 574,662 5,195 – 574,662 Warrants Choicestream, Inc., 6/22/26* – 574,662 – 574,662 – – 563,169 Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, Inc., Series D* 76,825 – – 76,825 – – 310,373 Shares/Par Shares/Par at at Realized Value at October 31, Purchases/ Sales/ October 31, Interest Gain October 31, Security Conversion Conversion Income (Loss) Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream, Inc.* 8,930 – – 8,930 – – 0 Preferred Stocks Choicestream, Inc. Series A and B* 221,801 – – 221,801 – – 85,428 Prosetta Biosciences, Inc., Series D* 166,009 – – 166,009 – – 670,677 Tolero Pharmaceuticals, Inc. Series B* 354,870 – – 354,870 – – 457,782 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 – 17,128 – 17,128 177 – 17,128 Warrants Choicestream, Inc., 6/22/26* – 17,128 – 17,128 – – 16,785 - 86 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, Inc., Series D* 133,263 – – 133,263 – – 538,383 Tolero Pharmaceuticals, Inc. Series B* 448,284 – – 448,284 – – 578,286 * Non-income producing security. NOTE 12 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to October 31, 2016 through the issuance date of the Financial Statements. No such events have been identified which require recognition and/or disclosure. - 87 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees of The Alger Institutional Funds and the Shareholders of the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund, and Alger Small Cap Growth Institutional Fund: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of The Alger Institutional Funds, comprised of the Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund, and Alger Small Cap Growth Institutional Fund (the “Funds”) as of October 31, 2016, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Funds' management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds' internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2016, by correspondence with the custodian and brokers; when replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the portfolios constituting The Alger Institutional Funds as of October 31, 2016, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP New York, New York December 29, 2016 - 88 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting May 1, 2016 and ending October 31, 2016. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 89 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Paid During For the Beginning Ending the Six Months Six Months Account Account Ended Ended Value Value October 31, October 31, May 1, 2016 October 31, 2016 (a) (b) Alger Capital Appreciation Institutional Fund Class I Actual $ 1,000.00 $ 1,042.17 $ 5.80 1.12 % Hypothetical (c) 1,000.00 1,019.46 5.74 1.12 Class R Actual 1,000.00 1,039.81 8.26 1.61 Hypothetical (c) 1,000.00 1,017.04 8.16 1.61 Class Z-2 Actual 1,000.00 991.38 4.40 0.95 Hypothetical (c) 1,000.00 1,020.71 4.47 0.95 Alger Capital Appreciation Focus Fund Class A Actual $ 1,000.00 $ 1,049.06 $ 6.13 1.19 % Hypothetical (c) 1,000.00 1,019.15 6.04 1.19 Class C Actual 1,000.00 1,044.90 9.92 1.93 Hypothetical (c) 1,000.00 1,015.43 9.78 1.93 Class I Actual 1,000.00 1,048.82 5.92 1.15 Hypothetical (c) 1,000.00 1,019.36 5.84 1.15 Class Z Actual 1,000.00 1,050.13 4.74 0.93 Hypothetical (c) 1,000.00 1,020.51 4.67 0.93 Alger Mid Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 1,020.32 $ 6.35 1.25 % Hypothetical (c) 1,000.00 1,018.85 6.34 1.25 Class R Actual 1,000.00 1,016.81 9.28 1.82 Hypothetical (c) 1,000.00 1,015.94 9.27 1.82 Class Z-2 Actual 1,000.00 983.60 5.83 1.05 Hypothetical (c) 1,000.00 1,019.25 5.94 1.05 Alger Small Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 1,063.84 $ 6.64 1.28 % Hypothetical (c) 1,000.00 1,018.70 6.50 1.28 Class R Actual 1,000.00 1,061.14 9.33 1.80 Hypothetical (c) 1,000.00 1,016.09 9.12 1.80 Class Z-2 Actual 1,000.00 966.78 4.80 0.99 Hypothetical (c) 1,000.00 1,020.26 4.93 0.99 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 184/366 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 90 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Trustees and Officers of the Trust Information about the trustees and officers of the Trust is set forth below. In the table the term “Alger Fund Complex” refers to the Trust, The Alger Portfolios, The Alger Funds, Alger Global Growth Fund and The Alger Funds II, each of which is a registered investment company managed by Fred Alger Management, Inc. (“Alger Management”). Each Trustee serves until an event of termination, such as death or resignation, or until his or her successor is duly elected; each officer’s term of office is one year. Unless otherwise noted, the address of each person named below is 360 Park Avenue South, New York, NY - 91 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Number of Funds in the Alger Fund Trustee Complex and/or which are Name, Age, Position with the Officer Overseen Trust Principal Occupations Since Trustee INTERESTED TRUSTEE Hilary M. Alger (55) Director of Development, Pennsylvania Ballet 2003 25 2004-2013; Associate Director of Development, College of Arts and Sciences and Graduate School, University of Virginia 1999-2003. NON-INTERESTED TRUSTEE Charles F. Baird, Jr. (63 ) Managing Partner of North Castle Partners, a 2000 25 private equity securities group; Chairman of Elizabeth Arden Red Door Spas and Barry ’s Bootcamp, former Chairman of Cascade Helmets, gloProfessional (makeup and skincare business), Contigo (manufacturer of mugs and water bottles), and International Fitness. Roger P. Cheever ( Associate Vice President for Principal Gifts, and 2000 25 Senior Associate Dean for Development in the Faculty of Arts and Sciences at Harvard University; Formerly Deputy Director of the Harvard College Fund. Stephen E. O'Neil (8
